EXHIBIT 10.4

CREDIT AND GUARANTY AGREEMENT

dated as of August 7, 2006

among

US ENERGY OVERSEAS INVESTMENTS LLC,

U.S. ENERGY SYSTEMS, INC., as Guarantor,

VARIOUS LENDERS,

and

SILVER POINT FINANCE, LLC,

as Administrative Agent, Collateral Agent, Syndication Agent and Lead Arranger

 

--------------------------------------------------------------------------------

$23,335,051.45 Senior Secured Credit Facility

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.    DEFINITIONS AND INTERPRETATION    6

1.1

   Definitions    6

1.2

   Accounting Terms    27

1.3

   Interpretation, etc    27 SECTION 2.    LOANS AND LETTERS OF CREDIT    27

2.1

   Term Loans.    27

2.2

   Pro Rata Shares    28

2.3

   Use of Proceeds    28

2.4

   Evidence of Debt; Register; Lenders’ Books and Records; Notes.    29

2.5

   Interest on Loans.    29

2.6

   Conversion/Continuation.    31

2.7

   Default Interest    31

2.8

   Fees    32

2.9

   Scheduled Payments    32

2.10

   Voluntary Prepayments    32

2.11

   Mandatory Prepayments.    32

2.12

   Application of Prepayments.    34

2.13

   General Provisions Regarding Payments.    34

2.14

   Ratable Sharing    35

2.15

   Making or Maintaining LIBOR Rate Loans.    36

2.16

   Increased Costs; Capital Adequacy; Reserves on LIBOR Rate Loans.    38

2.17

   Taxes; Withholding, etc.    39

2.18

   Obligation to Mitigate    41

2.19

   Defaulting Lenders    42

2.20

   Removal or Replacement of a Lender    42 SECTION 3.    CONDITIONS PRECEDENT
   43

3.1

   Closing Date    43 SECTION 4.    REPRESENTATIONS AND WARRANTIES    48

4.1

   Organization; Requisite Power and Authority; Qualification    48

4.2

   Capital Stock and Ownership    48

4.3

   Due Authorization    49

4.4

   No Conflict    49

4.5

   Governmental Consents    49

4.6

   Binding Obligation    49

4.7

   Historical Financial Statements    49

4.8

   Projections    50

4.9

   No Material Adverse Change    50

4.10

   No Restricted Payments    50

4.11

   Adverse Proceedings, etc    50

4.12

   Payment of Taxes    50



--------------------------------------------------------------------------------

4.13

   Single Purpose Entity    51

4.14

   Real Property    51

4.15

   Environmental Matters    51

4.16

   No Defaults    51

4.17

   Material Contracts    51

4.18

   Governmental Regulation    52

4.19

   Margin Stock    52

4.20

   Employee Matters    52

4.21

   Employee Benefit Plans    52

4.22

   Certain Fees    53

4.23

   Solvency    53

4.24

   Related Agreements    53

4.25

   Compliance with Statutes, etc.    54

4.26

   Disclosure    54

4.27

   Terrorism Laws    54

4.28

   Insurance    55

4.29

   Corporate Separateness    55

4.30

   Security Interest in Collateral    55

4.31

   Affiliate Transactions    55

4.32

   Intellectual Property    56

4.33

   Permits, Etc.    56

4.34

   GBGH    56

4.35

   USEB    56

4.36

   Warrants    56

4.37

   Additional Agreements    56 SECTION 5.    AFFIRMATIVE COVENANTS    56

5.1

   Financial Statements and Other Reports    57

5.2

   Existence    62

5.3

   Payment of Taxes and Claims    62

5.4

   Maintenance of Properties    62

5.5

   Insurance    62

5.6

   Books and Records; Inspections    63

5.7

   Lenders Meetings    63

5.8

   Compliance with Laws    63

5.9

   Further Assurances    64

5.10

   Miscellaneous Business Covenants    64

5.11

   Use of Proceeds    64

5.12

   Restricted Payments; Excess Cash Flow    64

5.13

   Warrants    65

5.14

   GBGH and USEB    65 SECTION 6.    NEGATIVE COVENANTS    65

6.1

   Indebtedness    65

6.2

   Liens    66

6.3

   No Further Negative Pledges    66

6.4

   Restricted Payments    67

 

ii



--------------------------------------------------------------------------------

6.5

   Investments    67

6.6

   Fundamental Changes; Disposition of Assets    67

6.7

   Subsidiary Interests; Restrictions on Subsidiaries    67

6.8

   Sales and Lease Backs    68

6.9

   Transactions with Shareholders and Affiliates    68

6.10

   Conduct of Business    68

6.11

   Amendments or Waivers of Certain Related Agreements    68

6.12

   Fiscal Year    69

6.13

   Deposit Accounts and Securities Accounts    69

6.14

   Organizational Agreements and Material Contracts    69

6.15

   Prepayments of Certain Indebtedness    69

6.16

   Issuance of Capital Stock    69

6.17

   GBGH and USEB Indebtedness    69 SECTION 7.    GUARANTY    69

7.1

   Guaranty of the Obligations    69

7.2

   Payment by Guarantor    70

7.3

   Liability of Guarantor Absolute    70

7.4

   Waivers by Guarantor    72

7.5

   Guarantor’s Rights of Subrogation, Contribution, etc.    72

7.6

   Subordination of Other Obligations    73

7.7

   Continuing Guaranty    73

7.8

   Authority of Guarantor or Company    73

7.9

   Financial Condition of Company    73

7.10

   Bankruptcy, etc.    74

7.11

   Taxes    74 SECTION 8.    EVENTS OF DEFAULT    75

8.1

   Events of Default    75 SECTION 9.    AGENTS    78

9.1

   Appointment of Agents    78

9.2

   Powers and Duties    78

9.3

   General Immunity    78

9.4

   Agents Entitled to Act as Lender    80

9.5

   Lenders’ Representations, Warranties and Acknowledgment    80

9.6

   Right to Indemnity    80

9.7

   Successor Administrative Agent.    81

9.8

   Collateral Documents and Guaranty    82

9.9

   Posting of Approved Electronic Communications.    83

9.10

   Proofs of Claim    84

9.11

   Agents and Arrangers    85 SECTION 10.    MISCELLANEOUS    85

10.1

   Notices    85

10.2

   Expenses    85

10.3

   Indemnity    86

 

iii



--------------------------------------------------------------------------------

10.4

   Set Off    87

10.5

   Amendments and Waivers.    87

10.6

   Successors and Assigns; Participations    89

10.7

   Special Purpose Funding Vehicles    92

10.8

   Independence of Covenants    93

10.9

   Survival of Representations, Warranties and Agreements    93

10.10

   No Waiver; Remedies Cumulative    93

10.11

   Marshalling; Payments Set Aside    93

10.12

   Severability    94

10.13

   Obligations Several; Independent Nature of Lenders’ Rights    94

10.14

   Headings    94

10.15

   APPLICABLE LAW    94

10.16

   CONSENT TO JURISDICTION    94

10.17

   WAIVER OF JURY TRIAL    95

10.18

   Confidentiality    96

10.19

   Usury Savings Clause    96

10.20

   Counterparts    97

10.21

   Effectiveness    97

10.22

   Patriot Act    97

10.23

   Disclosure    97

10.24

   Appointment for Perfection    97

10.25

   Advertising and Publicity    98 SECTION 11.    TAX MATTERS    98

11.1

   Company    98

11.2

   GBGH    98

11.3

   Limited    98

11.4

   RGS    99

11.5

   Madison    99

11.6

   Viking Petro    99

11.7

   Viking UK Gas    99

11.8

   Viking BV    99

11.9

   VIP    99

 

iv



--------------------------------------------------------------------------------

APPENDICES:    A    Term Loan Commitments    B    Notice Addresses SCHEDULES:   
4.1    Jurisdictions of Organization and Qualification    4.2    Capital Stock
and Ownership    4.4    Approvals and Consents    4.5    Governmental Consents
   4.7    Historical Financial Statements    4.9    Material Adverse Events   
4.11    Adverse Proceedings    4.14    Real Property    4.16    Defaults    4.17
   Material Contracts    4.24    Related Agreements    4.28    Insurance    4.30
   Financing Statements and Actions    4.31    Affiliate Transactions    4.32   
Intellectual Property    4.37    Additional Agreements    6.1    Permitted
Indebtedness    6.2    Permitted Liens    6.15    Permitted Prepayments    6.16
   Capital Stock EXHIBITS:    A-1    Funding Notice    A-2   
Conversion/Continuation Notice    B    Term Loan Note    C    Compliance
Certificate    D    Opinions of Counsel    E    Assignment Agreement    F   
Certificate Regarding Non-Bank Status    G-1    Closing Date Certificate    G-2
   Solvency Certificate    H-1    Pledge and Security Agreement    H-2    Third
Lien Pledge Agreement    I    Warrant Purchase Agreement    J    Form of Warrant

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of August 7, 2006, is entered into
by and among US ENERGY OVERSEAS INVESTMENTS LLC, a Delaware limited liability
company (“Company”), U.S. ENERGY SYSTEMS, INC., a Delaware corporation
(“Holdings”), as a Guarantor, the Lenders party hereto from time to time, and
SILVER POINT FINANCE, LLC (“Silver Point”), as Administrative Agent (in such
capacity, “Administrative Agent”), Collateral Agent (in such capacity,
“Collateral Agent”), Syndication Agent (in such capacity, “Syndication Agent”),
and Lead Arranger (in such capacity, the “Lead Arranger”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, Lenders have agreed to extend term loans to Company, in an aggregate
amount not to exceed $23,335,051.45, the proceeds of which will be used (i) to
make an equity contribution in GBGH, LLC, a Delaware limited liability company
(“GBGH”), which GBGH will use in part to finance the acquisition and development
of certain natural gas reserves in North Yorkshire, England, gas collection and
processing equipment and a 42 MW nameplate capacity natural gas fired plant
(collectively, the “Assets”), (ii) for general corporate purposes and (iii) to
pay fees and expenses associated with the transactions contemplated by the
Credit Documents and the Related Agreements;

WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets; and

WHEREAS, Holdings has agreed to guarantee the obligations of Company hereunder
and to secure its Obligations by granting to Collateral Agent, for the benefit
of Secured Parties, a First Priority Lien on substantially all of its assets
(with the exception of the Equity Interests held by Holdings in USEB), including
a pledge of all of the Capital Stock of Company.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions

The following terms used herein, including in the preamble, recitals, exhibits
and schedules hereto, shall have the following meanings:

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the rate per annum obtained
by dividing (and rounding upward to the next whole multiple of one-sixteenth of
one percent (1/16 of 1%)) (i)

 

6



--------------------------------------------------------------------------------

(a) the rate per annum (rounded to the nearest one-hundredth of one percent
(1/100 of 1%)) equal to the rate determined by Administrative Agent to be the
offered rate which appears on the page of the Telerate Screen which displays an
average British Bankers Association Interest Settlement Rate (such page
currently being page number 3740 or 3750, as applicable) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (b) in the event the rate referenced
in the preceding clause (a) does not appear on such page or service or if such
page or service shall cease to be available, the rate per annum (rounded to the
nearest one-hundredth of one percent (1/100 of 1%)) equal to the rate determined
by Administrative Agent to be the offered rate on such other page or other
service which displays an average British Bankers Association Interest
Settlement Rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(c) in the event the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum (rounded to the nearest one-hundredth of one
percent (1/100 of 1%)) equal to the offered quotation rate to first class banks
in the London interbank market for deposits (for delivery on the first day of
the relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan, for which the Adjusted LIBOR Rate is
then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date as determined by Administrative Agent in accordance with its
customary practices, by (ii) an amount equal to (a) one, minus (b) the
Applicable Reserve Requirement.

“Administrative Agent” as defined in the preamble hereto.

“Administrative Agent’s Account” means an account at a bank designated by
Administrative Agent from time to time as the account into which Credit Parties
shall make all payments to Administrative Agent for the benefit of Agent and
Lenders under this Agreement and the other Credit Documents.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims) or other regulatory body or any arbitrator
whether pending or, to the best knowledge of Holdings or any of its
Subsidiaries, threatened against or affecting Holdings or any of its
Subsidiaries or any property of Holdings or any of its Subsidiaries.

“Affected Lender” as defined in Section 2.15(b).

“Affected Loans” as defined in Section 2.15(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote five percent (5%) or more of the Securities
having ordinary voting power for the election of directors of such Person, or
(ii) to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise. Notwithstanding anything to the contrary herein, in no event shall
any Agent or Lender be considered an “Affiliate” of any Credit Party.

 

7



--------------------------------------------------------------------------------

“Agent” means each of Syndication Agent, Administrative Agent, and Collateral
Agent.

“Aggregate Amounts Due” as defined in Section 2.14.

“Agreement” means this Credit and Guaranty Agreement, dated as of August 7,
2006, as it may be amended, supplemented or otherwise modified from time to time
and any annexes, exhibits, schedules to any of the foregoing.

“AJG IEGP Loan Agreement” means the Purchase Money Loan Agreement, dated as of
April 8, 2004, in initial aggregate principle amount of $14,000,000, between AJG
Financial Services, Inc. and Illinois Electrical Generation Partners, II.

“AJG Section 29 Tax Credits” means all principal and interest payments received
from AJG Financial Services, Inc. under the Purchase and Sale Agreement dated as
of December 30, 1999 between USEB and AJG Financial Services, Inc.

“Amended Countryside Note Purchase Agreement” means that certain Note Purchase
Agreement, dated as of November 30, 1999, among the Guarantors (as defined
therein), the Former Hancock Issuers (as defined therein), John Hancock Life
Insurance Company, John Hancock Variable Life Insurance Company and Investors
Partner Life Insurance Company, as amended by that certain Amendment to Note
Purchase Agreement, dated as April 8, 2004, among the Grantors (as defined
therein), the BMC Parties (as defined therein) and the Secured Party (as defined
therein).

“Applicable Margin” means (i) with respect to Term Loans that are LIBOR Rate
Loans, a percentage, per annum, equal to five percent (5.0%); and (ii) with
respect to Term Loans that are Base Rate Loans, a percentage, per annum, equal
to three and a half percent (3.5%).

“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency Liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors of the Federal Reserve System or other applicable banking
regulator. Without limiting the effect of the foregoing, the Applicable Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks with respect to (i) any category of liabilities which includes
deposits by reference to which the applicable Adjusted LIBOR Rate or any other
interest rate of a Loan is to be determined, or (ii) any category of extensions
of credit or other assets which include LIBOR Rate Loans. A LIBOR Rate Loan
shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on LIBOR Rate Loans shall be adjusted automatically
on and as of the effective date of any change in the Applicable Reserve
Requirement.

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of Holdings’ or

 

8



--------------------------------------------------------------------------------

any of its Subsidiaries’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, including the Capital Stock of any of Holdings’
Subsidiaries, other than inventory sold or leased in the ordinary course of
business.

“Assets” as defined in the recitals hereto.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer or treasurer, in each case, whose signatures
and incumbency have been certified to Administrative Agent.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day, and (ii) the Federal Funds Effective Rate in
effect on such day plus 3.0%. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficiary” means each Agent and Lender.

“Blocked Account” shall mean, at any time, any Deposit Account or any Securities
Account of any Credit Party that is the subject of an agreement that establishes
“control” (within the meaning of Section 9-104 of the UCC) over such Deposit
Account or Securities Account in favor of the Collateral Agent.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any LIBOR Rate Loans, the term “Business Day” shall mean any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of (or other
arrangement conveying the right to use) any property (whether real, personal or
mixed) by that Person as lessee (or the equivalent) that, in conformity with
GAAP, is or should be accounted for as a capital lease on the balance sheet of
that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

9



--------------------------------------------------------------------------------

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that
(a) has at least ninety five percent (95%) of its assets invested continuously
in the types of investments referred to in clauses (i) and (ii) above, (b) has
net assets of not less than $500,000,000, and (c) has the highest rating
obtainable from either S&P or Moody’s.

“Cash Flow” means Cash and Cash Equivalents.

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit F.

“Change of Control” means, at any time, (i) Holdings shall cease to beneficially
own and control one hundred percent (100%) on a fully diluted basis of the
economic and voting interest in the outstanding Capital Stock of Company or
(ii) the majority of the seats (other than vacant seats) on the board of
directors (or similar governing body) of Company cease to be occupied by Persons
who either (a) were members of the board of directors of Company on the Closing
Date, or (b) were nominated for election or appointed by the board of directors
of Company, a majority of whom were directors on the Closing Date or whose
election or nomination for election was previously approved by a majority of
such directors.

“Cinergy Section 29 Tax Credit Notes” means, collectively, the First Secured
Promissory Note, dated as of May 1, 2001, in the aggregate principal amount of
$42,900,236 from Cinergy Gasco Solutions, LLC and the Second Secured Promissory
Note, dated May 1, 2001, in the aggregate principal amount of $6,425,000 from
Cinergy Gasco Solutions, LLC.

“Closing Date” means the date on which the Term Loans are made in an aggregate
amount up or equal to $23,335,051.45.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are purported to be granted pursuant to
the Collateral Documents as security for the Obligations.

 

10



--------------------------------------------------------------------------------

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Third Lien
Pledge Agreement and all other instruments, documents and agreements delivered
by any Credit Party pursuant to this Agreement or any of the other Credit
Documents in order to grant to Collateral Agent, for the benefit of Secured
Parties, a Lien on any real, personal or mixed property of that Credit Party as
security for the Obligations.

“Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.

“Commitment” means any Term Loan Commitment.

“Common Stock” means the common stock, par value $0.01 per share, of Holdings,
and any capital stock into which such Common Stock may thereafter be changed.

“Communications” as defined in Section 9.9(a).

“Company” as defined in the preamble hereto.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Countryside Debt” means the Amended Countryside Note Purchase Agreement and any
refinancing thereof as permitted in accordance with Section 6.1(c).

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Warrant Agreement, the Warrants, and all other certificates,
documents, instruments or agreements executed and delivered by a Credit Party
for the benefit of any Agent or any Lender in connection herewith.

“Credit Extension” means the making, conversion or continuance of a Loan.

“Credit Party” means each Person (other than any Agent or any Lender or any
representative thereof) from time to time party to a Credit Document.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

 

11



--------------------------------------------------------------------------------

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any Defaulted Loans of such Defaulting
Lender or by the non-pro rata application of any voluntary or mandatory
prepayments of the Loans in accordance with the terms of Section 2.10 or
Section 2.11 or by a combination thereof), and (b) such Defaulting Lender shall
have delivered to Company and Administrative Agent a written reaffirmation of
its intention to honor its obligations hereunder with respect to its
Commitments, and (iii) the date on which Company, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing.

“Defaulted Loan” as defined in Section 2.19.

“Defaulting Lender” as defined in Section 2.19.

“Default Rate” means any interest payable pursuant to Section 2.7.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Distribution Date” means December 31, 2006, subject to a three-month extension
at the sole discretion of the Administrative Agent.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“EBITDA” means the net income for USEB before interest, taxes, depreciation and
amortization, as reported in the consolidated Holdings financial statements
where net income excludes (i) interest, dividends and capital gains/losses from
the investment of funds in the USEB Illinois Reserve Accounts, (ii) the
gain/loss pertaining to any hedging arrangement, (iii) gains or losses related
to foreign currency translation, and (iv) gains recorded for financial statement
purposes for which no cash will be received but includes (a) interest and the
cash portion of payment of principal received by USEB during such period and not
recorded as revenue per GAAP with respect to the AJG IEGP Loan Agreement,
(b) interest and the cash portion of the payment of principal received during
such period and not recorded as revenue per GAAP with respect to the Cinergy
Section 29 Tax Credit Notes and AJG Section 29 Tax Credits, (c) interest and
earnings on funds deposited into the USEB Debt Service Reserve Accounts and the
Improvement Reserve Account and (d) portions of fees related to third party
operations and maintenance contracts that are recorded as capital expenditures
for financial statement purposes.

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), (b) any commercial bank, insurance company,
or investment or mutual fund, (c) any other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses, and (d) any other Person
(other than a natural Person); provided, neither Holdings nor any Affiliate of
Holdings shall, in any event, be an Eligible Assignee.

 

12



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Holdings, any of its Subsidiaries or any
of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) public health and
safety, protection of the environment or other environmental matters, including
those relating to any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto, in each case together with the
regulations thereunder.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of Holdings or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of Holdings
or any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Holdings or such Subsidiary and
with respect to liabilities arising after such period for which Holdings or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means: (i) the occurrence of an act or omission which could give
rise to the imposition on Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(ii) the assertion of a material claim (other than routine claims for benefits)
against any Employee Benefit Plan or the assets thereof, or against Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; or (iii) receipt from the Internal
Revenue Service of notice of the failure of any

 

13



--------------------------------------------------------------------------------

Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code.

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Excess Cash Flow” means (i) with respect to GBGH, (a) “Excess Cash Flow” as
defined in GBGH Second Lien Credit Agreement and (b) after the GBGH Second Lien
Credit Agreement is no longer in full force and effect, an amount equal to all
revenues of GBGH minus all expenses and debt service of GBGH, (ii) with respect
to USEB, an amount equal to (a) the sum of (1) EBITDA for USEB, (2) reductions
in GAAP revenues related to subsidy revenues received under the Illinois Retail
Rate program, and (3) revenues received from the sale of assets not included in
EBITDA, minus (b) the sum of (1) required deposits into the Illinois Reserve
Accounts to the extent required by the Countryside Debt, (2) required deposits
into the USEB Debt Service Reserve Account, (3) actual debt service payments
made during the period, (4) cash taxes paid during the period, (5) distributions
related to the non-Affiliated minority interest ownership in Illinois Electrical
Generation Partners and Illinois Electrical Partners II, (6) distributions
related to the Countryside Royalty Agreement should such distributions exceed
the net effect of the financial statement treatment of the royalty included in
EBITDA during the period, (7) for each Fiscal Quarter, the funding of a working
capital reserve, such that the total amount on deposit in such reserve does not
exceed $800,000, (8) for each Fiscal Quarter, the funding of a capital
improvement reserve not to exceed projected un-financed capital improvements for
the upcoming two Fiscal Quarters, and (9) distributions made to other USEB
shareholders made in proportion to their ownership interest in USEB.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Extraordinary Receipts” means any cash received by or paid to or for the
account of Holdings or any of its Subsidiaries not in the ordinary course of
business, including any foreign, United States, state or local tax refunds,
pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement and proceeds of
insurance (excluding, however, any Net Insurance/Condemnation Proceeds which are
subject to Section 2.11(b)).

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher one-hundredth of
one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided,
(i) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Silver Point or any other Lender
selected by Administrative Agent on such day on such transactions as determined
by Administrative Agent.

 

14



--------------------------------------------------------------------------------

“Fee Letter” means the letter agreement dated August 7, 2006, between Holdings
and Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Holdings that such financial statements fairly
present, in all material respects, the financial condition of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, in each case in conformity with GAAP
applied on a consistent basis, subject, in the case of interim financial
statements, to changes resulting from normal audit and year-end adjustments.

“Financial Plan” as defined in Section 5.1(i).

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Funding Default” as defined in Section 2.19.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“GBGH” as defined in the recitals hereto.

“GBGH Debt” means indebtedness of GBGH under the GBGH First Lien Credit
Agreement and the GBGH Second Lien Credit Agreement.

“GBGH First Lien Credit Agreement” means the U.S. $113,500,000 First Lien Credit
Agreement dated as of August 7, 2006, among GBGH, as borrower, the initial
lenders named therein, Credit Suisse, as first lien administrative agent, Credit
Suisse, as first lien collateral agent, and Credit Suisse Securities (USA) LLC,
as sole lead arranger and sole bookrunner, and any refinancing thereof in
accordance with Section 6.1(b).

“GBGH Second Lien Credit Agreement” means the U.S. $29,500,000 Second Lien
Credit Agreement dated as of August 7, 2006, among GBGH, as borrower, the
initial lenders named therein, Credit Suisse, as second lien administrative
agent, Credit Suisse, as second lien collateral agent, and Credit Suisse
Securities (USA) LLC, as sole lead arranger and sole bookrunner.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive,

 

15



--------------------------------------------------------------------------------

legislative, judicial, regulatory or administrative functions of or pertaining
to any government or any court, in each case whether associated with a state of
the United States, the United States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Granting Lender” as defined in Section 10.7.

“Grantor” as defined in the Pledge and Security Agreement.

“Guarantee” means, with respect to any Person, any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person in any
manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect, that is (a) an obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that
the obligation of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in respect thereof; or (b) a
liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (i) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (ii) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (i) or (ii) of this
clause (b), the primary purpose or intent thereof is as described in clause
(a) above.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means Holdings.

“Guaranty” means the guaranty of Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Environmental Law or
Governmental Authority or which may or could pose a hazard to the health and
safety of any Persons or to the indoor or outdoor environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Holdings and its Subsidiaries, for the Fiscal Year ended
December 31, 2005, consisting of balance sheets and the related consolidated
statements of income,

 

16



--------------------------------------------------------------------------------

stockholders’ equity and cash flows for such Fiscal Year and (ii) the internally
prepared, unaudited financial statements of Holdings and its Subsidiaries,
consisting of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for the quarterly period ending June 30,
2006, and in the case of clauses (i) and (ii), certified by the chief financial
officer of Holdings that they fairly present, in all material respects, the
financial condition of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject, if applicable, to changes resulting from audit and normal
year end adjustments.

“Holdings” as defined in the preamble hereto.

“Illinois Reserve Account” means the reserve accounts established by USEB
pursuant to Section 4.01(a) and 4.02(a) of the Amendment to Indenture of Trust
and Security Agreement dated as of April 8, 2004, between USEB, Countryside
Canada Power, Inc. and certain other parties thereto.

“Improvement Reserve Account” means the reserve account established by USEB
pursuant to Section 4.01(c) and Section 4.02(c) of the Amendment to Indenture of
Trust and Security Agreement dated as of April 8, 2004, between USEB,
Countryside Canada Power Inc. and certain other parties thereto.

“Increased Cost Lender” as defined in Section 2.20.

“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) all obligations of such Person evidenced by
notes, bonds or similar instruments or upon which interest payments are
customarily paid and all obligations in respect of drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business having a term of less than six (6) months that are not overdue by
more than sixty (60) days) which purchase price is (a) due more than six
(6) months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument; (v) all obligations
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such person, (vi) all indebtedness secured
by any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person; (vii) the face amount of any
letter of credit or letter of guaranty issued, bankers’ acceptances facilities,
surety bond and similar credit transactions for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings or
drafts; (viii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (ix) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (x) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or

 

17



--------------------------------------------------------------------------------

discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (x), the primary purpose or intent thereof is as described in clause
(ix) above; (xi) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, whether entered into for
hedging or speculative purposes; and (xii) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person. The Indebtedness of any Person shall
include the Indebtedness of any partnership or joint venture in which such
Person is a general partner or joint venturer, unless such Indebtedness is
expressly non-recourse to such Person.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials Activity), expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the statements contained in the commitment
letter or proposal letter delivered by any Lender to Company or Holdings with
respect to the transactions contemplated by this Agreement; or (iii) any
Environmental Claim against or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Holdings or any of its Subsidiaries, except, in
each case, to the extent such liabilities, obligations, losses, damages,
penalties, claims, costs, expenses or disbursements are found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnitee’s gross negligence or willful misconduct.

“Indemnitee” as defined in Section 10.3(a).

“Indemnitee Agent Party” as defined in Section 9.6.

“Independent Natural Gas Development Consultant” as defined in the GBGH Second
Lien Credit Agreement.

“Intercreditor Agreement” means the Collateral Agency and Intercreditor
Agreement dated as of August 7, 2006, among GBGH, Credit Suisse, as first lien
collateral agent and second lien collateral agent, Credit Suisse, as first lien
administrative agent and second lien administrative agent, Silver Point, as
third lien administrative agent and third lien collateral agent, the guarantors
party thereto, and the pledgors party thereto.

 

18



--------------------------------------------------------------------------------

“Interest Payment Date” means with respect to (i) any Base Rate Loan, (a) the
last day of each month, commencing on the first such date to occur after the
Closing Date, and (b) the final maturity date of such Loan; and (ii) any LIBOR
Rate Loan, the last day of each Interest Period applicable to such Loan.

“Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of one, two, or three months, as selected by Company in the applicable
Funding Notice or Conversion/Continuation Notice, (i) initially, commencing on
the Closing Date or Conversion/Continuation Date thereof, as the case may be;
and (ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) of this definition, end on the last Business Day of
a calendar month; (c) no Interest Period with respect to any portion of the Term
Loan shall extend beyond the Term Loan Maturity Date.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Control Event” means a material weakness in, or fraud that involves
management of Holdings, which fraud has a material effect on Holdings’ internal
controls over public reporting, in each case as described in the Securities
Laws.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities, obligations, or other interests of any other Person; (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Holdings from any Person, of any Capital Stock of
such Person; (iii) any direct or indirect loan, advance or capital contributions
by Holdings or any of its Subsidiaries to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business; and (iv) any direct or indirect Guarantee of any obligations of any
other Person. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

“Kenmont” means Kenmont Special Opportunities Master Fund, L.P.

“Lead Arranger” as defined in the preamble hereto.

 

19



--------------------------------------------------------------------------------

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement other than, following execution of an Assignment Agreement,
any such Person that ceases to be a party hereto pursuant to an Assignment
Agreement.

“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing, and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.

“Limited” as defined in Section 11.2.

“Loan” means a Term Loan.

“Madison” as defined in Section 11.4.

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business operations, properties,
assets, condition (financial or otherwise) or prospects of Holdings and its
Subsidiaries taken as a whole; (ii) the business operations, properties, assets,
condition (financial or otherwise) or prospects of GBGH; (iii) a significant
portion of the industry or business segment in which Holding or its Subsidiaries
operate or rely upon if such effect or development is reasonably likely to have
a material adverse effect on Holdings and its Subsidiaries taken as a whole;
(iv) the ability of any Credit Party to fully and timely perform its
Obligations; (v) the legality, validity, binding effect, or enforceability
against a Credit Party of a Credit Document to which it is a party; (vi) the
Collateral or the Collateral Agent’s Liens (on behalf of itself and the Secured
Parties) on the Collateral or the priority of such Liens; or (vi) the rights,
remedies and benefits available to, or conferred upon, any Agent and any Lender
or any Secured Party under any Credit Document.

“Material Contract” means, collectively, (i) any contract or other arrangement
to which Holdings or any of its Subsidiaries is a party (other than the Credit
Documents) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect and (ii) any
agreement or instrument evidencing or governing Indebtedness.

“Moody’s” means Moody’s Investor Services, Inc.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its

 

20



--------------------------------------------------------------------------------

Subsidiaries in the form prepared for presentation to senior management thereof
for the applicable month, Fiscal Quarter or Fiscal Year and for the period from
the beginning of the then current Fiscal Year to the end of such period to which
such financial statements relate with comparison to and variances from the
immediately preceding period and budget.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) the sum of Cash payments and Cash Equivalents received by Holdings or
any of its Subsidiaries from such Asset Sale (including any Cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received but
excluding any Cash or Cash Equivalents received from any Asset Sale permitted by
Section 6.6(a) and (b)), minus (ii) any bona fide direct costs incurred in
connection with such Asset Sale, including (a) income or gains taxes paid or
payable by the seller as a result of any gain recognized in connection with such
Asset Sale during the tax period the sale occurs (after taking into account any
available tax credits or deductions and any tax-sharing arrangements),
(b) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that is secured by a
Lien on the stock or assets in question and that is required to be repaid under
the terms thereof as a result of such Asset Sale, and (c) a reasonable reserve
for any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Holdings or any of its Subsidiaries in connection with
such Asset Sale; provided that upon release of any such reserve, the amount
released shall be considered Net Asset Sale Proceeds).

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty or “key man” insurance policies in respect of any covered loss
thereunder, or (b) as a result of the taking of any assets of Holdings or any of
its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) (a) any
actual and reasonable costs incurred by Holdings or any of its Subsidiaries in
connection with the adjustment or settlement of any claims of Holdings or such
Subsidiary in respect thereof, and (b) any bona fide direct costs incurred in
connection with any sale of such assets as referred to in clause (i)(b) of this
definition, including income taxes paid or payable as a result of any gain
recognized in connection therewith (after taking into account any available tax
credits or deductions and any tax-sharing arrangements).

“Non-U.S. Lender” as defined in Section 2.17(e).

“Note” means a Term Loan Note.

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

“Obligations” means all liabilities and obligations of every nature of each
Credit Party and its Subsidiaries from time to time owed to the Agents
(including former Agents), the Lenders or any of them, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), fees, expenses, indemnification,
liquidated damages or otherwise and whether primary, secondary, direct,
indirect, contingent, fixed or otherwise (including obligations of performance),
including, without limitation, all obligations under this Agreement, the Fee
Letter, and all other Credit Documents.

 

21



--------------------------------------------------------------------------------

“Obligee Guarantor” as defined in Section 7.6.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its by
laws, as amended, (ii) with respect to any limited partnership, its certificate
of limited partnership, as amended, and its partnership agreement, as amended,
(iii) with respect to any general partnership, its partnership agreement, as
amended, and (iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Other Taxes” means any and all present or future stamp, registration,
recording, filing, transfer, documentary, excise or property Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to or in connection with,
any Credit Document.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Indebtedness” means each Indebtedness permitted pursuant to
Section 6.1.

“Permitted Liens” means each Lien permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 9.9(b).

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by Company and Guarantor substantially in the form of Exhibit H-1, as
it may be amended, supplemented or otherwise modified from time to time.

“Prime Rate” means the rate of interest quoted by JPMorgan Chase Bank, N.A. as
the Prime Rate (currently defined as the base rate on corporate loans posted by
at least seventy five percent (75%) of the nation’s thirty (30) largest banks),
as in effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Any Agent or any other Lender may make commercial loans or other loans at rates
of interest at, above or below the Prime Rate.

 

22



--------------------------------------------------------------------------------

“Principal Office” means, for Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office as such Person may from
time to time designate in writing to Company, Administrative Agent and each
Lender.

“Project” means collectively, the Acquisition and the Expansion, each as defined
in the GBGH Debt.

“Projections” as defined in Section 4.8.

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender, by (b) the aggregate Term
Loan Exposure of all Lenders.

“Quarterly Expenses” means, for the Fiscal Quarter for which such calculation is
made for Holdings, the amount reserved for quarterly operating and
administrative expenses in the Financial Plan such that the total amount on
deposit in such reserve does not exceed the lesser of (i) 105% of such expenses
for the previous Fiscal Quarter or (ii) $800,000.

“Register” as defined in Section 2.4(b).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Agreements” means, collectively, agreements relating to the Project (as
of the date hereof and as amended or modified pursuant to Section 6.11) and the
GBGH Debt (as of the date hereof and as amended or modified pursuant to
Section 6.17) as set forth on Schedule 4.24.

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor. With respect to Silver Point, Related Fund shall also
include any swap, special purpose vehicles purchasing or acquiring security
interests in collateralized loan obligations or any other vehicle through which
Silver Point may leverage its investments from time to time.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Replacement Lender” as defined in Section 2.20.

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and representing more than fifty percent (50%) of the sum of the
aggregate Term Loan Exposure of all Lenders.

“Reserve Report” means the reserve report or certificate required to be
delivered under Section 5.1(s).

“Restricted Payment” means, with respect to any Person, the declaration or
payment of distributions, dividends, or other similar payment made in cash,
property, obligations, or other securities after the Closing Date to any of its
Affiliates.

 

23



--------------------------------------------------------------------------------

“RGS” as defined in Section 11.4.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Account” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley Act
of 2002 and the applicable accounting and auditing principles, rules, standards
and practices promulgated, approved or incorporated by the Securities and
Exchange Commission or the Public Company Accounting Oversight Board, as each of
the foregoing may be amended and in effect on any applicable date hereunder.

“Shareholder Vote” means the meeting, including any adjournment or postponement
thereof, of the shareholders of Holdings at which the requisite quorum is
present and approval of the issuance of Common Stock of Holdings under the terms
of the Warrants is put to a vote of such shareholders.

“Silver Point” as defined in the preamble hereto.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Holdings substantially in the form of Exhibit G-2.

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Credit Party’s present assets; (b) such Credit Party’s capital is
not unreasonably small in relation to its business as contemplated on the
Closing Date and reflected in the Projections or with respect to any transaction
contemplated or undertaken after the Closing Date; and (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

24



--------------------------------------------------------------------------------

“SPC” as defined in Section 10.7.

“Sponsor Funding Account” means an account at Citibank, N.A., in the name of
“GBGH, LLC—Sponsor Funding” (A/C: 3200494862; ABA: 266086554).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Syndication Agent” as defined in the preamble hereto.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business (other than
a jurisdiction in which such Person is treated as doing business as a result of
its entering into any Credit Document or its participation in the transactions
governed thereby) on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office) and including,
without limitation, all franchise and branch profits taxes.

“Tax-Related Person” means by Person (including a beneficial owner of an
interest in a pass-through entity) whose income is realized through or
determined by reference to an Agent, a Lender or Participant or any Tax Related
Person of any of the foregoing.

“Term Loan” as defined in Section 2.1(a).

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment, if
any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof. The aggregate amount of the Term Loan Commitments as of the Closing Date
is $23,335,051.45.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

 

25



--------------------------------------------------------------------------------

“Term Loan Maturity Date” means the earliest of (i) February 7, 2014, (ii) the
date on which GBGH’s existing second lien credit facility is paid in full and
(iii) the date on which all Term Loans shall become due and payable in full
hereunder, whether by acceleration pursuant to Section 8.1 or otherwise.

“Term Loan Note” means a promissory note in the form of Exhibit B, as it may be
amended, supplemented or otherwise modified from time to time.

“Terminated Lender” as defined in Section 2.20.

“Terrorism Laws” means any of the following (a) Executive Order 13224 issued by
the President of the United States, (b) the Terrorism Sanctions Regulations
(Title 31 Part 595 of the U.S. Code of Federal Regulations), (c) the Terrorism
List Governments Sanctions Regulations (Title 31 Part 596 of the U.S. Code of
Federal Regulations), (d) the Foreign Terrorist Organizations Sanctions
Regulations (Title 31 Part 597 of the U.S. Code of Federal Regulations), (e) the
Patriot Act (as it may be subsequently codified), (f) all other present and
future legal requirements of any Governmental Authority addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and (g) any
regulations promulgated pursuant thereto or pursuant to any legal requirements
of any Governmental Authority governing terrorist acts or acts of war.

“Third Lien Pledge Agreement” means Third Lien Pledge Agreement to be executed
by Company substantially in the form of Exhibit H-2, as it may be amended,
supplemented or otherwise modified from time to time.

“Transactions” means collectively, the GBGH Debt and the Project.

“Transaction Costs” means the fees, costs and expenses payable by Holdings,
Company or any of their Subsidiaries on or before the Closing Date in connection
with the transactions contemplated by the Credit Documents and the Related
Agreements.

“Type of Loan” means with respect to Term Loans, a Base Rate Loan or a LIBOR
Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

“USEB” means U.S. Energy Biogas Corp., a Delaware corporation.

“USEB Debt Service Reserve Account” means the debt service reserve accounts
established by USEB pursuant to Section 4.01(b) and 4.02(b) of the Amendment to
Indenture of Trust and Security Agreement dated as of April 8, 2004, between
USEB, Countryside Canada Power, Inc. and certain other parties thereto.

“Viking BV” as defined in Section 11.6.

“Viking Petro” as defined in Section 11.4.

“Viking UK Gas” as defined in Section 11.6.

“VIP” as defined in Section 11.1.

“Warrant” means each Warrant dated as of August 7, 2006, and signed by Holdings.

 

26



--------------------------------------------------------------------------------

“Warrant Agreement” means the Warrant Purchase Agreement dated as of August 7,
2006, by and between Holdings, SPCP Group, L.L.C., and SPCP Group III LLC, as
amended or modified.

1.2 Accounting Terms

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by Holdings to Lenders pursuant to Section 5.1(a), 5.1(b) and 5.1(c) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 5.1(e), if applicable). Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the Historical Financial Statements.

1.3 Interpretation, etc

Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include” or “including,” when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
no limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1 Term Loans.

(a) Loan Commitments

Subject to the terms and conditions hereof, each Lender severally agrees to
make, on the Closing Date, a term loan (each, a “Term Loan”) to Company in an
amount equal to such Lender’s Term Loan Commitment. Company may make only one
borrowing under the Term Loan Commitment which shall be made on the Closing
Date. Any amount borrowed under this Section 2.1(a) and subsequently repaid or
prepaid may not be reborrowed. Subject to Sections 2.9, 2.10 and 2.11, all
amounts owed hereunder with respect to the Term Loans shall be paid in full no
later than the Term Loan Maturity Date. Each Lender’s Term Loan Commitment
(including any unused Term Loan Commitment) shall terminate immediately and
without further action on the Closing Date after giving effect to the funding of
the Term Loans on such date.

 

27



--------------------------------------------------------------------------------

(b) Borrowing Mechanics for Term Loans.

(i) Company shall deliver to Administrative Agent a fully executed Funding
Notice no later than three (3) Business Days prior to the Closing Date with
respect to Term Loans made on the Closing Date. Promptly upon receipt by
Administrative Agent of such Funding Notice, Administrative Agent shall notify
each Lender of the proposed borrowing. Administrative Agent and Lenders may act
without liability upon the basis of written, telecopied or telephonic notice
believed by Administrative Agent in good faith to be from Company (or from any
Authorized Officer thereof designated in writing purportedly from Company to
Administrative Agent). Administrative Agent and each Lender shall be entitled to
rely conclusively on any Authorized Officer’s authority to request a Term Loan
on behalf of Company until Administrative Agent receives written notice to the
contrary. Administrative Agent and Lenders shall have no duty to verify the
authenticity of the signature appearing on any written Funding Notice.

(ii) Each Lender shall make its Term Loan available to Administrative Agent not
later than 12:00 p.m. (New York City time) on the Closing Date, by wire transfer
of same day funds in Dollars, to Administrative Agent’s Account. Upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of the Term Loans available to
Company on the Closing Date by causing an amount of same day funds in Dollars
equal to the proceeds of all such Loans received by Administrative Agent from
Lenders to be credited to the Sponsor Funding Account or such other account as
may be designated in writing to Administrative Agent by Company.

2.2 Pro Rata Shares

All Loans shall be made, and all participations purchased, by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby nor shall any Term Loan Commitment of
any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.

2.3 Use of Proceeds

The proceeds of the Term Loans made on the Closing Date shall be applied by
Company (i) to make an equity contribution in GBGH, which GBGH will use in part
to finance the acquisition and development of the Assets, (ii) to finance
general corporate purposes, and (iii) to pay fees and expenses associated with
the transactions contemplated by the Credit Documents and the Related
Agreements. No portion of the proceeds of any Credit Extension shall be used in
any manner that causes or might cause such Credit Extension or the application
of such proceeds to violate Regulation T, Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System or any other regulation thereof
or to violate the Exchange Act.

 

28



--------------------------------------------------------------------------------

2.4 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt

Each Lender shall maintain on its internal records an account or accounts
evidencing the Obligations of Company to such Lender, including the amounts of
the Loans made by it and each repayment and prepayment in respect thereof. Any
such recordation shall be conclusive and binding on Company, absent manifest
error; provided, that the failure to make any such recordation, or any error in
such recordation, shall not affect Company’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

(b) Register

Administrative Agent shall maintain at its Principal Office a register for the
recordation of the names and addresses of Lenders and Loans of each Lender from
time to time (the “Register”). The Register shall be available for inspection by
Company or any Lender at any reasonable time and from time to time upon
reasonable prior notice. Administrative Agent shall record in the Register the
Loans, and each repayment or prepayment in respect of the principal amount of
the Loans, and any such recordation shall be conclusive and binding on Company
and each Lender, absent manifest error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect Company’s
Obligations in respect of any Loan. Company hereby designates the entity serving
as Administrative Agent to serve as Company’s agent solely for purposes of
maintaining the Register as provided in this Section 2.4, and Company hereby
agrees that, to the extent such entity serves in such capacity, the entity
serving as Administrative Agent and its officers, directors, employees, agents
and affiliates shall constitute “Indemnitees.”

(c) Notes

If so requested by any Lender by written notice to Company (with a copy to
Administrative Agent) at least two (2) Business Days prior to the Closing Date,
or at any time thereafter, Company shall execute and deliver to such Lender
(and/or, if applicable and if so specified in such notice, to any Person who is
an assignee of such Lender pursuant to Section 10.6) on the Closing Date (or, if
such notice is delivered after the Closing Date, promptly after Company’s
receipt of such notice) a Note or Notes to evidence such Lender’s Term Loan.

2.5 Interest on Loans.

(a) Except as otherwise set forth herein, the Term Loan shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(ii) if a LIBOR Rate Loan, at the Adjusted LIBOR Rate plus the Applicable
Margin.

 

29



--------------------------------------------------------------------------------

(b) The basis for determining the rate of interest with respect to any Loan, and
the Interest Period with respect to any LIBOR Rate Loan, shall be selected by
Company and notified to Administrative Agent and Lenders pursuant to the
applicable Funding Notice or Conversion/Continuation Notice, as the case may be.
If on any day a Loan is outstanding with respect to which a Funding Notice or
Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.

(c) In connection with LIBOR Rate Loans there shall be no more than one
(1) Interest Period outstanding at any time. In the event Company fails to
specify between a Base Rate Loan or a LIBOR Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, such Loan (if outstanding as a LIBOR
Rate Loan) will be automatically converted into a Base Rate Loan on the last day
of the then current Interest Period for such Loan (or if outstanding as a Base
Rate Loan will remain as, or (if not then outstanding) will be made as, a Base
Rate Loan). In the event Company fails to specify an Interest Period for any
LIBOR Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, Company shall be deemed to have selected an Interest Period of one
month. As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Rate Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to Company and each Lender.

(d) Interest payable pursuant to Section 2.5(a) shall be computed on the basis
of a 360 day year with respect to LIBOR Rate Loans and 365 day year with respect
to Base Rate Loans, in each case for the actual number of days elapsed in the
period during which it accrues. In computing interest on any Loan, the date of
the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a LIBOR Rate
Loan, the date of conversion of such LIBOR Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a LIBOR Rate Loan, the date of conversion
of such Base Rate Loan to such LIBOR Rate Loan, as the case may be, shall be
excluded; provided, if a Loan is repaid on the same day on which it is made, one
day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan shall be payable
in arrears (i) upon any prepayment of that Loan, whether voluntary or mandatory,
to the extent accrued on the amount being prepaid, and (ii) at maturity,
including final maturity. Notwithstanding any of the foregoing to the contrary,
accrued interest payable on any Term Loans shall be added to the outstanding
principal amount of the Term Loans as of the last day of each month for Base
Rate Loans and as of the end of each Interest Period for LIBOR Rate Loans.
Amounts representing accrued interest which are added to the outstanding
principal of Term Loans accruing such interest and shall thereafter bear
interest in accordance with Section 2.5(a) and otherwise be treated as Term
Loans for purposes of this Agreement.

 

30



--------------------------------------------------------------------------------

2.6 Conversion/Continuation.

(a) Subject to Section 2.15 and so long as no Default or Event of Default shall
have occurred and then be continuing, Company shall have the option:

(i) to convert at any time all or any part of any Term Loan equal to $500,000
and integral multiples of $100,000 in excess of that amount from one Type of
Loan to another Type of Loan; provided, a LIBOR Rate Loan may only be converted
on the expiration of the Interest Period applicable to such LIBOR Rate Loan
unless Company shall pay all amounts due under Section 2.15 in connection with
any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any LIBOR Rate
Loan, to continue all or any portion of such Loan equal to $500,000 and integral
multiples of $100,000 in excess of that amount as a LIBOR Rate Loan.

(b) Company shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 10:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three (3) Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a LIBOR Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable on and
after the related Interest Rate Determination Date, and Company shall be bound
to effect a conversion or continuation in accordance therewith.

2.7 Default Interest.

Upon the occurrence and during the continuance of an Event of Default, the
principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts
owed hereunder, shall thereafter bear interest (including post petition interest
in any proceeding under the Bankruptcy Code or other applicable bankruptcy laws)
payable on demand at a rate that is two percent (2%) per annum in excess of the
interest rate otherwise payable hereunder with respect to the applicable Loans
(or, in the case of any such fees and other amounts, at a rate which is two
percent (2%) per annum in excess of the interest rate otherwise payable
hereunder for Base Rate Loans); provided, in the case of LIBOR Rate Loans, upon
the expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such LIBOR Rate Loans shall thereupon become Base
Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is two percent (2%) per annum in excess of the interest rate otherwise
payable hereunder for Base Rate Loans. Payment or acceptance of the increased
rates of interest provided for in this Section 2.7 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.

 

31



--------------------------------------------------------------------------------

2.8 Fees. Company agrees to pay to Agents all fees specified in the Fee Letter
in the amounts and at the times specified therein and to Agents and such other
fees in the amounts and at the times separately agreed upon.

2.9 Scheduled Payments. The principal amounts of the Term Loans shall be repaid
in full on the Term Loan Maturity Date. Notwithstanding the foregoing, (x) such
payment on the Term Loan Maturity Date shall be reduced in connection with any
voluntary or mandatory prepayments of the Term Loan, in accordance with Sections
2.10 and 2.11, as applicable; and (y) all other amounts owed hereunder with
respect to the Term Loans, shall, in any event, be paid in full no later than
the Term Loan Maturity Date.

2.10 Voluntary Prepayments. Prior to the Shareholder Vote, Company may not
prepay any Loans except as set forth in Section 2.11 hereof. Any time and from
time to time on and after the Shareholder Vote:

(a) with respect to Base Rate Loans, Company may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount; and

(b) with respect to LIBOR Rate Loans, Company may prepay any such Loans on any
Business Day in whole or in part (together with any amounts due pursuant to
Section 2.15(c)) in an aggregate minimum amount of $500,000 and integral
multiples of $100,000 in excess of that amount.

(c) All such prepayments shall be made:

(i) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans; and

(ii) upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of LIBOR Rate Loans,

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice for Term Loans by telefacsimile or telephone to
each Lender). Upon the giving of any such notice, the principal amount of the
Loans specified in such notice shall become due and payable on the prepayment
date specified therein. Any such voluntary prepayment shall be applied as
specified in Section 2.12.

2.11 Mandatory Prepayments.

(a) Asset Sales. No later than the first Business Day following the date of
receipt by Holdings or any of its Subsidiaries of any Net Asset Sale Proceeds,
Company shall prepay the Loans in an aggregate amount equal to such Net Asset
Sale Proceeds, minus any such

 

32



--------------------------------------------------------------------------------

Net Asset Sale Proceeds required to be applied to repaying the Countryside Debt
or the GBGH Debt; provided, (i) so long as no Default or Event of Default shall
have occurred and be continuing, and (ii) to the extent that aggregate Net Asset
Sale Proceeds from the Closing Date through the applicable date of determination
do not exceed $500,000, Company shall have the option, directly or through one
or more of its Subsidiaries, to invest Net Asset Sale Proceeds within one
hundred eighty (180) days of receipt thereof in long term productive assets of
the general type used in the business of Holdings and its Subsidiaries; and
further provided that this Section 2.11(a) shall apply to Net Asset Sale
Proceeds for USEB and its Subsidiaries only on or after the Distribution Date.

(b) Insurance/Condemnation Proceeds. No later than the first Business Day
following the date of receipt by Holdings or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds,
Company shall prepay the Loans in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds, minus any such Net Insurance/Condemnation
Proceeds (i) required to be applied to repaying the Countryside Debt or the GBGH
Debt and (ii) otherwise applied pursuant to Section 7.11 and 7.12 of the
Intercreditor Agreement; provided that this Section 2.11(b) shall apply to Net
Insurance/Condemnation Proceeds for USEB and its Subsidiaries only on or after
the Distribution Date.

(c) Issuance of Equity Securities. On the date of receipt by Holdings or any of
its Subsidiaries of any Cash proceeds from a capital contribution to, or the
issuance of any Capital Stock of, Holdings or any of its Subsidiaries (other
than Capital Stock issued pursuant to any employee stock or stock option
compensation plan), Company shall prepay the Loans in an aggregate amount equal
to one hundred percent (100%) of such proceeds, net of underwriting discounts
and commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses (collectively, the “net proceeds”);
provided that, notwithstanding anything to the contrary herein, in the event of
any issuance of any Capital Stock of Holdings, Company shall prepay the Loans in
an aggregate amount equal to fifty percent (50%) of such net proceeds from such
issuances in excess of the first $3,000,000 of such net proceeds received from
such issuances; and provided further that this Section 2.11(c) shall not apply
to Cash proceeds from a capital contribution to Subsidiaries of USEB made prior
to the Distribution Date.

(d) Adjusted Cash Flow. (i) In the event that Holdings shall have received any
Cash Flow after the Closing Date, Company shall immediately prepay the Loans in
an aggregate amount equal to one hundred percent (100%) of such Cash Flow, less
any Quarterly Expenses, and (ii) in the event that Company shall have received
any Cash Flow after the Closing Date, Company shall immediately prepay the Loans
in an aggregate amount equal to one hundred percent (100%) of such Cash Flow.

(e) Extraordinary Receipts. No later than the first Business Day following the
date of receipt by Holdings or any of its Subsidiaries of any Extraordinary
Receipts, Company shall prepay the Loans in an aggregate amount equal to such
Extraordinary Receipts; provided, however, that this Section 2.11(e) shall apply
to Extraordinary Receipts for USEB and its Subsidiaries only on or after the
Distribution Date.

 

33



--------------------------------------------------------------------------------

(f) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.11(a)-(e), Company shall deliver to Administrative Agent
a certificate of an Authorized Officer demonstrating the calculation of the
amount of the applicable net proceeds, Cash Flow or other applicable financial
tests or proceeds giving rise to the prepayment, as the case may be. In the
event that Company shall subsequently determine that the actual amount received
exceeded the amount set forth in such certificate, Company shall promptly make
an additional prepayment of the Loans in an amount equal to such excess, and
Company shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.

2.12 Application of Prepayments.

(a) Application of Voluntary Prepayments of Loans. Any voluntary prepayment of
any Term Loan pursuant to Section 2.10 shall be applied to repay outstanding
Term Loans.

(b) Application of Mandatory Prepayments. Any mandatory prepayment of any Loan
pursuant to Section 2.11 shall be applied as follows:

first, to the payment of all expenses and fees to the full extent thereof;

second, to the payment of any accrued interest at the Default Rate, if any;

third, to the payment of any accrued interest (other than Default Rate
interest); and

fourth, to prepay Term Loans.

(c) Application of Prepayments of Loans to Base Rate Loans and LIBOR Rate Loans.
Any prepayment thereof shall be applied first to Base Rate Loans to the full
extent thereof before application to LIBOR Rate Loans, in each case in a manner
which minimizes the amount of any payments required to be made by Company
pursuant to Section 2.15(c).

2.13 General Provisions Regarding Payments.

(a) All payments by Company of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without recoupment, setoff,
counterclaim or other defense free of any restriction or condition, and
delivered to Administrative Agent not later than 12:00 p.m. (New York City time)
on the date due to Administrative Agent’s Account for the account of Lenders;
funds received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Company on the next Business Day.

(b) All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.

 

34



--------------------------------------------------------------------------------

(c) Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due thereto, including all fees
payable with respect thereto, to the extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR Rate
Loans, Administrative Agent shall give effect thereto in apportioning payments
received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.

(f) Administrative Agent shall deem any payment by or on behalf of Company
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Interest shall continue to accrue on any principal as to which a non conforming
payment is made until such funds become available funds (but in no event less
than the period from the date of such payment to the next succeeding applicable
Business Day) at the Default Rate determined pursuant to Section 2.7 from the
date such amount was due and payable until the date such amount is paid in full.

(g) If an Event of Default shall have occurred and not otherwise been waived,
all payments or proceeds received by Agents hereunder in respect of any of the
Obligations shall be applied in accordance with the application arrangements
described in Section 7.2 of the Pledge and Security Agreement.

2.14 Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral, if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of fees and
other amounts then due and owing to such Lender hereunder or under the other
Credit Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt

 

35



--------------------------------------------------------------------------------

by such seller of its portion of such payment) in the Aggregate Amounts Due to
the other Lenders so that all such recoveries of Aggregate Amounts Due shall be
shared by all Lenders in proportion to the Aggregate Amounts Due to them;
provided, if all or part of such proportionately greater payment received by
such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Company or otherwise, those purchases to that
extent shall be rescinded and the purchase prices paid for such participations
shall be returned to such purchasing Lender ratably to the extent of such
recovery, but without interest. Company expressly consents to the foregoing
arrangement and agrees that any holder of a participation so purchased may
exercise any and all rights of banker’s lien, set off or counterclaim with
respect to any and all monies owing by Company to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.

2.15 Making or Maintaining LIBOR Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBOR Rate Loans
on the basis provided for in the definition of Adjusted LIBOR Rate,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Company and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to, LIBOR
Rate Loans until such time as Administrative Agent notifies Company and Lenders
that the circumstances giving rise to such notice no longer exist, and (ii) any
Funding Notice or Conversion/Continuation Notice given by Company with respect
to the Loans in respect of which such determination was made shall be deemed to
be rescinded by Company.

(b) Illegality or Impracticability of LIBOR Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with Company and Administrative Agent) that the making, maintaining
or continuation of its LIBOR Rate Loans (i) has become unlawful as a result of
compliance by such Lender in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to Company and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, LIBOR Rate Loans
shall be suspended until such notice shall be withdrawn by the Affected Lender,
(2) to the extent such determination by the Affected Lender relates to a LIBOR
Rate Loan then being requested by Company pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan, (3) the Affected Lender’s obligation to maintain its outstanding LIBOR
Rate Loans (the “Affected Loans”) shall

 

36



--------------------------------------------------------------------------------

be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(4) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Company shall pay accrued interest on the amount so
converted and all amounts due under Section 2.15(c) in accordance with the terms
thereof due to such conversion. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBOR Rate
Loan then being requested by Company pursuant to a Funding Notice or a
Conversion/Continuation Notice, Company shall have the option, subject to the
provisions of Section 2.15(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.15(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Rate Loans in accordance with the terms
hereof.

(c) Compensation for Breakage or Non Commencement of Interest Periods. Company
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or calculated to
be due and payable by such Lender to Lenders of funds borrowed by it to make or
carry its LIBOR Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any LIBOR Rate
Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
LIBOR Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its LIBOR Rate Loans occurs on any day other than the last
day of an Interest Period applicable to that Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or (iii) if any prepayment
of any of its LIBOR Rate Loans is not made on any date specified in a notice of
prepayment given by Company.

(d) Booking of LIBOR Rate Loans. Any Lender may make, carry or transfer LIBOR
Rate Loans at, to, or for the account of any of its branch offices or the office
of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.15 and under Section 2.16 shall
be made as though such Lender had actually funded each of its relevant LIBOR
Rate Loans through the purchase of a LIBOR deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Adjusted LIBOR Rate in an
amount equal to the amount of such LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the United States of America; provided, however, each Lender may
fund each of its LIBOR Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.15 and under Section 2.16.

 

37



--------------------------------------------------------------------------------

2.16 Increased Costs; Capital Adequacy; Reserves on LIBOR Rate Loans.

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.15 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other governmental or quasi governmental authority
(whether or not having the force of law): (i) subjects such Lender (or its
applicable lending office) to any additional Tax (other than any Tax on the
overall net income of such Lender) with respect to this Agreement or any of the
other Credit Documents or any of its obligations hereunder or thereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Lender (other than any
such reserve or other requirements with respect to LIBOR Rate Loans that are
reflected in the definition of Adjusted LIBOR Rate); or (iii) imposes any other
condition (other than with respect to a Tax matter) on or affecting such Lender
(or its applicable lending office) or its obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making or maintaining Loans hereunder or to
reduce any amount received or receivable by such Lender (or its applicable
lending office) with respect thereto; then, in any such case, Company shall
promptly pay to such Lender, upon receipt of the statement referred to in the
next sentence, such additional amount or amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as may be necessary to compensate
such Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.16(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of

 

38



--------------------------------------------------------------------------------

reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans, or participations therein or other obligations hereunder with respect to
the Loans to a level below that which such Lender or such controlling
corporation could have achieved but for such adoption, effectiveness, phase in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Company from
such Lender of the statement referred to in the next sentence, Company shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such controlling corporation on an after tax basis for such reduction. Such
Lender shall deliver to Company (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to Lender under this Section 2.16(b), which statement
shall be conclusive and binding upon all parties hereto absent manifest error.

2.17 Taxes; Withholding, etc.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder and under the other Credit Documents shall (except to the extent
required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by or within the United States of America or any political subdivision
in or of the United States of America or any other jurisdiction from or through
which a payment is made by or on behalf of any Credit Party or by any federation
or organization of which the United States of America or any such jurisdiction
is a member at the time of payment.

(b) Withholding of Taxes. If any Credit Party or any other Person is required by
law to make any deduction or withholding on account of any Tax from any sum paid
or payable under any of the Credit Documents: (i) Company shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Company becomes aware of it; (ii) Company shall pay any
such Tax before the date on which penalties attach thereto, such payment to be
made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) the sum payable by such Credit Party in respect of which the
relevant deduction, withholding or payment, is required shall be increased to
the extent necessary to ensure that, after the making of that deduction,
withholding or payment of all Taxes (other than any Tax on the overall net
income of the Administrative Agent, any Lenders or their respective Tax Related
Persons), Administrative Agent or such Lender, as the case may be, and each of
their Tax Related Persons receives on the due date and retains a net sum equal
to what it would have received and retained had no such deduction, withholding
or payment been required or made; and (iv) within thirty (30) days after making
any such deduction or withholding, and within thirty (30) days after the due
date of payment of any Tax which it is required by clause (ii) above to pay,
Company shall deliver to Administrative Agent evidence satisfactory to the other
affected parties of such deduction, withholding and payment and of the
remittance thereof to the relevant taxing or other authority; provided, no such
additional amount shall be required to be paid to any Lender under clause
(iii) above except (A) in the case of any deduction or withholding on account of
any Tax imposed as a result of the Loan being treated as stock or any other
equity interest of Holdings or any of its

 

39



--------------------------------------------------------------------------------

Subsidiaries, or (B) to the extent that any change after the date hereof (in the
case of each Lender listed on the signature pages hereof on the Closing Date) or
after the effective date of the Assignment Agreement pursuant to which such
Lender became a Lender (in the case of each other Lender) in any such
requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date hereof or at the date of such Assignment
Agreement, in respect of payments to such Lender.

(c) Other Taxes. In addition, the Credit Parties shall pay all Other Taxes to
the relevant Governmental Authorities in accordance with applicable law. The
Credit Parties shall deliver to Administrative Agent official receipts or other
evidence of such payment reasonably satisfactory to Administrative Agent in
respect of any Taxes or Other Taxes payable hereunder promptly after payment of
such Taxes or Other Taxes.

(d) Indemnification. Without duplication of its obligations under clauses
(b)(iii) and (c) hereunder, the Credit Parties shall indemnify each Agent and
each Lender, within ten (10) days after written demand therefor, for the full
amount of any Taxes (other than any Tax on the overall net income of the
Administrative Agent, any Lenders or their respective Tax Related Persons) paid
or incurred by such Agent or such Lender or their respective Tax Related
Persons, as the case may be, relating to, arising out of, or in connection with
any Credit Document or any payment or transaction contemplated hereby or
thereby, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided, however, that the Credit
Parties shall not be required to indemnify the Agents, Lenders and Participants
for any Taxes that would be excluded from a gross-up under Section 2.17(b) or to
the extent such Taxes are covered by Sections 2.17(b) or (c). Such
indemnification shall be made on an after-Tax basis, such that after all
required deductions and payments of all Taxes (excluding any Tax on the overall
net income of the Administrative Agent, any Lenders or their respective Tax
Related Persons except for income Taxes and deductions applicable to amounts
payable under this Section 2.17(d)) and payment of all reasonable expenses, the
Agents, the Lenders and each of their respective Tax Related Persons receives
and retains an amount equal to the sum it would have received and retained had
it not paid or incurred or been subject to such Taxes. A certificate from the
relevant Lender or Agent, setting forth in reasonable detail the basis and
calculation of such Taxes shall be conclusive, absent manifest error.

(e) Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-U.S.
Lender”) shall deliver to Administrative Agent for transmission to Company, on
or prior to the Closing Date (in the case of each Lender listed on the signature
pages hereof on the Closing Date) or on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender (in the case of each other
Lender), and at such other times as may be necessary in the determination of
Company or Administrative Agent (each in the reasonable exercise of its
discretion), (i) Form W-8ECI (in the case of a non-U.S. Person claiming
exemption from withholding because the income is effectively connected with a
U.S. trade or business), (ii) Form W-8BEN (in the case of a non-U.S. Person
claiming exemption from, or reduction of, withholding tax under an income tax
treaty or under the portfolio interest exemption), (iii) with respect to any
interest in this Agreement in which a participation has been sold, a Form W-8IMY
along with accompanying Form W-8BEN

 

40



--------------------------------------------------------------------------------

(claiming exemption from withholding under the portfolio interest exemption),
(iv) any other applicable form, certificate or document necessary to establish
such non-U.S. Person’s entitlement to exemption from United States withholding
tax or reduced rate with respect to all payments to be made to such non-U.S.
Person under this Agreement, or (v) in the case of any other Person, Form W-9
(claiming exemption from backup withholding tax). Each Lender required to
deliver any forms, certificates or other evidence with respect to United States
federal income tax withholding matters pursuant to this Section 2.17(e) hereby
agrees, from time to time after the initial delivery by such Lender of such
forms, certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Company two new original copies of
Internal Revenue Service Form W-8BEN, W-8IMX or W-8ECI, or a Certificate
Regarding Non-Bank Status and two original copies of Internal Revenue Service
Form W 8BEN (or any successor form), as the case may be, properly completed and
duly executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Company to confirm or
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to payments to such Lender under the
Credit Documents or is subject to deduction or withholding at a reduced rate, or
notify Administrative Agent and Company of its inability to deliver any such
forms, certificates or other evidence. Company shall not be required to pay any
additional amount to any Non-U.S. Lender under Section 2.17(b)(iii) if such
Lender shall have failed to deliver the forms, certificates or other evidence
referred to in the second sentence of this Section 2.17(e) that it is legally
entitled to deliver; provided, if such Lender shall have satisfied the
requirements of the first sentence of this Section 2.17(e) on the Closing Date
or on the date of the Assignment Agreement pursuant to which it became a Lender,
as applicable, nothing in this last sentence of Section 2.17(e) shall relieve
Company of its obligation to pay any additional amounts pursuant this
Section 2.17 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein. Nothing in this Section 2.17 shall be construed
to require a Lender, Agent or Participant to provide any forms or documentation
that it is not legally entitled to provide.

(f) If both Section 2.16 and both Section 2.17 would apply to any cost, Tax or
deduction or withholding therefor, this Section 2.17 (and not Section 2.16)
shall apply.

2.18 Obligation to Mitigate. Each Lender agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender to become an Affected Lender or that would entitle such Lender
to receive payments under Section 2.15, 2.16 or 2.17, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) make, issue, fund or
maintain its Credit Extensions, including any Affected Loans, through another
office of such Lender, or (b) take such other measures as such Lender may deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to
Section 2.15, 2.16 or 2.17 would be materially reduced and if, as determined by
such

 

41



--------------------------------------------------------------------------------

Lender in its sole discretion, the making, issuing, funding or maintaining of
such Loans through such other office or in accordance with such other measures,
as the case may be, would not otherwise adversely affect such Loans or the
interests of such Lender; provided, such Lender will not be obligated to utilize
such other office pursuant to this Section 2.18 unless Company agrees to pay all
costs and expenses incurred by such Lender as a result of utilizing such other
office as described above. A certificate as to the amount of any such expenses
payable by Company pursuant to this Section 2.18 (setting forth in reasonable
detail the basis for requesting such amount) submitted by such Lender to Company
(with a copy to Administrative Agent) shall be conclusive absent manifest error.

2.19 Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender, other than at the direction or
request of any regulatory agency or authority, defaults (a “Defaulting Lender”)
in its obligation to fund (a “Funding Default”) any Term Loan (a “Defaulted
Loan”), then (a) during any Default Period with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender” for purposes
of voting on any matters (including the granting of any consents or waivers)
with respect to any of the Credit Documents; and (b) to the extent permitted by
applicable law, until such time as the Default Excess with respect to such
Defaulting Lender shall have been reduced to zero, (i) any voluntary prepayment
of the Term Loans shall, if Administrative Agent so directs at the time of
making such voluntary prepayment, be applied to the Term Loans of other Lenders
as if such Defaulting Lender had no Term Loans outstanding and the outstanding
Term Loan Loans of such Defaulting Lender were zero, and (ii) any mandatory
prepayment of the Term Loans shall, if Administrative Agent so directs at the
time of making such mandatory prepayment, be applied to the Term Loans of other
Lenders (but not to the Term Loans of such Defaulting Lender) as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender, it
being understood and agreed that Company shall be entitled to retain any portion
of any mandatory prepayment of the Term Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (b). No Term Loan Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this
Section 2.19, performance by Company of its obligations hereunder and the other
Credit Documents shall not be excused or otherwise modified as a result of any
Funding Default or the operation of this Section 2.19. The rights and remedies
against a Defaulting Lender under this Section 2.19 are in addition to other
rights and remedies which Company may have against such Defaulting Lender with
respect to any Funding Default and which Administrative Agent or any Lender may
have against such Defaulting Lender with respect to any Funding Default.

2.20 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an “Increased
Cost Lender”) shall give notice to Company that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.16,
2.17 or 2.18, (ii) the circumstances which have caused such Lender to be an
Affected Lender or which entitle such Lender to receive such payments shall
remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Company’s request for such withdrawal; or
(b) (i) any Lender shall become a Defaulting Lender, (ii) the Default Period for
such Defaulting Lender shall remain in effect, and (iii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after Company’s request that it cure such
default; or (c) in connection with any proposed amendment, modification,
termination, waiver or

 

42



--------------------------------------------------------------------------------

consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Administrative Agent and Requisite Lenders shall
have been obtained but the consent of one or more of such other Lenders (each a
“Non Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased Cost Lender, Defaulting Lender or Non
Consenting Lender (the “Terminated Lender”), Administrative Agent may (which, in
the case of an Increased-Cost Lender, only after receiving written request from
Company to remove such Increased-Cost Lender), by giving written notice to
Company and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 10.6 and
Terminated Lender shall pay any fees payable thereunder in connection with such
assignment; provided, (1) on the date of such assignment, the Replacement Lender
shall pay to Terminated Lender an amount equal to the sum of (A) an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section 2.8;
(2) on the date of such assignment, Company shall pay any amounts payable to
such Terminated Lender pursuant to Section 2.16 or 2.17; and (3) in the event
such Terminated Lender is a Non Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non Consenting Lender. Upon the prepayment of all
amounts owing to any Terminated Lender, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

SECTION 3. CONDITIONS PRECEDENT

3.1 Closing Date. The obligation of each Lender to make a Credit Extension on
the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

(a) Credit Documents; Funding Notice. Administrative Agent shall have received
sufficient copies of each Credit Document originally executed and delivered by
each applicable Credit Party for each Lender. Administrative Agent shall also
have received a fully executed and delivered Funding Notice.

(b) Organizational Documents; Incumbency. Administrative Agent shall have
received (i) sufficient copies of each Organizational Document of each Credit
Party, as applicable, and, to the extent applicable, certified as of a recent
date by the appropriate governmental official, for each Lender, each dated the
Closing Date or a recent date prior thereto; (ii) signature and incumbency
certificates of the officers of such Person executing the Credit Documents to
which it is a party; (iii) resolutions of the Board of Directors or similar
governing body of each Credit Party approving and authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents and
the Related Agreements to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without

 

43



--------------------------------------------------------------------------------

modification or amendment; (iv) a good standing certificate from the applicable
Governmental Authority of each Credit Party’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Closing Date; and (v) such other documents as Administrative Agent
may reasonably request.

(c) Organizational and Capital Structure. The organizational structure and
capital structure of Holdings and its Subsidiaries, both before and after giving
effect to the Transactions, shall be as set forth on Schedules 4.1 and 4.2.

(d) Satisfaction of Conditions Precedent to Transactions Contemplated by Related
Agreements.

(i) Except for the funding of the Term Loans hereunder, all conditions to the
Transactions set forth in the Related Agreements shall have been satisfied or
the fulfillment of any such conditions shall have been waived with the consent
of Administrative Agent (which consent shall not be unreasonably withheld) and,
upon the funding in full of the Term Loans hereunder, the Transactions shall
become effective in accordance with the terms of the Related Agreements.

(ii) Administrative Agent shall have received a fully executed or conformed copy
of each Related Agreement and any documents executed in connection therewith,
together with copies of each of the opinions of counsel delivered to the parties
under the Related Agreements. Upon the funding in full of the Term Loans
hereunder, each Related Agreement shall be in full force and effect, shall
include terms and provisions reasonably satisfactory to Administrative Agent and
no provision thereof shall have been modified or waived in any respect
determined by Administrative Agent to be material, in each case without the
consent of Administrative Agent.

(e) Existing Indebtedness. As of the Closing Date, Holdings and its Subsidiaries
shall have no Indebtedness other than the Countryside Debt and the GBGH Debt and
the Permitted Indebtedness listed on Schedule 6.1.

(f) Transaction Costs. On or prior to the Closing Date, Company shall have
delivered to Administrative Agent Company’s reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).

(g) Governmental Authorizations and Consents. Except as set forth on Schedules
4.4 and 4.5, each Credit Party shall have obtained all Governmental
Authorizations and all consents of other Persons, in each case that are
necessary or advisable in connection with the transactions contemplated by the
Credit Documents and the Related Agreements and each of the foregoing shall be
in full force and effect and in form and substance reasonably satisfactory to
Administrative Agent. All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Credit Documents or the Related Agreements or the financing
thereof and no action, request for stay, petition for review

 

44



--------------------------------------------------------------------------------

or rehearing, reconsideration, or appeal with respect to any of the foregoing
shall be pending, and the time for any applicable agency to take action to set
aside its consent on its own motion shall have expired.

(h) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, Collateral Agent shall
have received:

(i) evidence satisfactory to Collateral Agent of the compliance by each Credit
Party of its obligations under the Pledge and Security Agreement, the Third Lien
Pledge Agreement and the other Collateral Documents (including its obligations
to execute and deliver UCC financing statements, originals of securities,
instruments and chattel paper and any agreements governing deposit and/or
securities accounts as provided therein);

(ii) a completed Collateral Questionnaire dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby, including (A) the results of a recent search, by a Person
satisfactory to Collateral Agent, of all effective UCC financing statements (or
equivalent filings) made with respect to any personal or mixed property of any
Credit Party in the jurisdictions specified in the Collateral Questionnaire,
together with copies of all such filings disclosed by such search, and (B) UCC
termination statements (or similar documents) duly executed by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC financing statements (or equivalent filings)
disclosed in such search (other than any such financing statements in respect of
Permitted Liens);

(iii) opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party or any
personal property Collateral is located as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent; and

(iv) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by
Collateral Agent.

(i) Financial Statements; Projections. Lenders shall have received from Holdings
(i) the Historical Financial Statements, (ii) pro forma consolidated and
consolidating balance sheets of Holdings and its Subsidiaries as at the Closing
Date, and reflecting the consummation of the GBGH Debt contemplated by Related
Agreements, the

 

45



--------------------------------------------------------------------------------

related financings and the other transactions contemplated by the Credit
Documents to occur on or prior to the Closing Date, which pro forma financial
statements shall be in form and substance satisfactory to Administrative Agent,
and (iii) the Projections.

(j) Evidence of Insurance. Collateral Agent shall have received a certificate
from Holdings’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 5.5 is in full force and
effect, together with endorsements naming the Collateral Agent, for the benefit
of Secured Parties, as additional insured and loss payee thereunder to the
extent required under Section 5.5.

(k) Opinions of Counsel to Credit Parties. Lenders and their respective counsel
shall have received originally executed copies of the favorable written opinions
of Hunton & Williams LLP and Robinson Brog Leinwand Greene Genovese & Gluck PC,
counsel for Credit Parties, in the form of Exhibit D, each dated as of the
Closing Date and covering such matters as Administrative Agent may reasonably
request and otherwise in form and substance reasonably satisfactory to
Administrative Agent (and each Credit Party hereby instructs such counsel to
deliver such opinions to Agents and Lenders).

(l) Fees. Holdings and Company shall have paid to Syndication Agent and
Administrative Agent, the fees payable on the Closing Date referred to in
Section 2.8.

(m) Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from Holdings dated as of the Closing Date and
addressed to Administrative Agent and Lenders, and in form, scope and substance
satisfactory to Administrative Agent, with appropriate attachments and
demonstrating that after giving effect to the consummation of the Transactions
contemplated by the Related Agreements and the Term Loans to be made on the
Closing Date, Holdings and its Subsidiaries are and will be Solvent.

(n) Closing Date Certificate. Holdings and Company shall have delivered to
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto.

(o) Closing Date. Lenders shall have made and funded the Term Loans in an
aggregate amount up to or equal to $23,335,051.45 to Company on or before
August 7, 2006.

(p) No Litigation. Except as described in Schedule 4.11, there shall not exist
any action, suit, investigation, litigation or proceeding or other legal or
regulatory developments, pending or threatened in any court or before any
arbitrator or Governmental Authority that, in the reasonable opinion of
Administrative Agent, singly or in the aggregate, materially impairs the
transactions contemplated by the Related Agreement, the financing thereof or any
of the other transactions contemplated by the Credit Documents or the Related
Agreements, or that could have a Material Adverse Effect.

(q) Due Diligence. Other than changes occurring in the ordinary course of
business, no information or materials are or should have been available to
Holdings and its Subsidiaries as of the Closing Date that are materially
inconsistent with the material previously provided to Administrative Agent for
its due diligence review of Holdings and its Subsidiaries.

 

46



--------------------------------------------------------------------------------

The Administrative Agent shall have received and be satisfied with such asset
appraisals, valuations, individual background checks on management, insurance,
and other due diligence analysis performed with respect to the Credit Parties
and their respective Subsidiaries, as well as other financial, legal, and
accounting information related to, or impacting, the Credit Parties and their
respective Subsidiaries, as it may have requested, and the results thereof shall
be satisfactory to the Administrative Agent and Lenders in their sole
discretion.

(r) No Material Adverse Change. Since December 31, 2005, no event, circumstance
or change shall have occurred that has caused or evidences, or is reasonably
expected to have, in any case or in the aggregate, a Material Adverse Effect,
except as disclosed in Schedule 4.9.

(s) Completion of Proceedings. All partnership, corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incidental thereto not previously found acceptable by
Administrative Agent and its counsel shall be satisfactory in form and substance
to Administrative Agent and such counsel, and Administrative Agent, and such
counsel shall have received all such counterpart originals or certified copies
of such documents as Administrative Agent may reasonably request.

(t) Final Credit Approval. On the Closing Date, Administrative Agent shall have
received evidence of credit approval for the transactions contemplated by this
Agreement.

(u) Service of Process. On the Closing Date, Administrative Agent shall have
received evidence that each Credit Party has appointed an agent in New York City
for the purpose of service of process in New York City and such agent shall
agree in writing to give Administrative Agent notice of any resignation of such
service agent or other termination of the agency relationship.

(v) Warrants. (i) Holdings shall have authorized and issued to Silver Point,
pursuant to the Warrant Agreement in the form set forth as Exhibit I, warrants
for the purchase of Common Stock of Holdings substantially in the form set forth
as Exhibit J, which are referred to individually as a “Warrant” and collectively
as the “Warrants,” and (ii) Holdings shall have authorized and issued to
Kenmont, pursuant to applicable documentation, warrants for the purchase of
Common Stock of Holdings.

(w) Representations and Warranties; Default. The Credit Parties shall have
certified to the Administrative Agent that, as of the Closing Date, (i) the
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects on and as of the
Closing Date to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date, and (ii) no
event shall have occurred and be continuing or would result from the
consummation of the applicable Credit Extension that would constitute an Event
of Default or a Default.

 

47



--------------------------------------------------------------------------------

(x) Financial Certificate. As of the Closing Date, the Chief Financial Officer
or comparable officer of the Company shall have delivered an Officer’s
Certificate representing and warranting and otherwise demonstrating to the
satisfaction of Administrative Agent that, as of the Closing Date, Company
reasonably expects, after giving effect to the proposed borrowing and based upon
good faith determinations and projections consistent with the Financial Plan, to
be in compliance with all operating and financial covenants set forth in this
Agreement as of the last day of each Fiscal Quarter ending prior to the Term
Loan Maturity Date.

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date. Any Agent or Requisite Lenders shall be entitled, but not
obligated to, request and receive, prior to the making of any Loan, additional
information reasonably satisfactory to the requesting party confirming the
satisfaction of any of the foregoing if, in the good faith judgment of such
Agent or Requisite Lender such request is warranted under the circumstances.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make each Credit
Extension to be made thereby, each Credit Party represents and warrants to each
Lender, on the Closing Date, that the following statements are true and correct
(it being understood and agreed that the representations and warranties made on
the Closing Date are deemed to be made concurrently with the consummation of the
Transactions contemplated hereby):

4.1 Organization; Requisite Power and Authority; Qualification. Each of Holdings
and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization as identified in
Schedule 4.1, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby and, in the case of Company, to
make the borrowings hereunder, and (c) is qualified to do business and in good
standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations.

4.2 Capital Stock and Ownership. The Capital Stock of each of Holdings and its
Subsidiaries has been duly authorized and validly issued and is fully paid and
non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which Holdings or any of its Subsidiaries is a party requiring, and there is
no membership interest or other Capital Stock of Holdings or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Holdings or any of its Subsidiaries of any additional membership
interests or other Capital Stock of Holdings or any of its Subsidiaries or other
Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of
Holdings or any of its Subsidiaries. Schedule 4.2 sets forth a true, complete
and correct list as of

 

48



--------------------------------------------------------------------------------

the Closing Date, both before and after giving effect to the Transactions, of
the name of Holdings and each of its Subsidiaries and indicates for each such
Person its ownership (by holder and percentage interest) and the type of entity
of each of them, and the number and class of authorized and issued Capital Stock
of such Subsidiary. Except as set forth on Schedule 4.2, as of the Closing Date,
neither Holdings nor any of its Subsidiaries has any equity investments in any
other corporation or entity.

4.3 Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4 No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, any of the Organizational
Documents of Holdings or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Holdings or any of
its Subsidiaries; (b) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of Holdings or any of its Subsidiaries; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Permitted Liens); (d) result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties or (e) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of Holdings or any of its Subsidiaries, except for such approvals or
consents which will (i) be obtained on or before the Closing Date and be
disclosed in writing to Lenders or (ii) be disclosed on Schedule 4.4.

4.5 Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except as disclosed in
Schedule 4.5 and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Collateral Agent for filing
and/or recordation, as of the Closing Date.

4.6 Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability (whether enforcement is sought in equity or at law).

4.7 Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of

 

49



--------------------------------------------------------------------------------

the entities described therein for each of the periods then ended, subject, in
the case of any such unaudited financial statements, to changes resulting from
audit and normal year end adjustments. Except as set forth in Schedule 4.7, as
of the Closing Date, neither Holdings nor any of its Subsidiaries has any
contingent liability or liability for taxes, long term lease or unusual forward
or long term commitment that is not reflected in the Historical Financial
Statements or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets, condition (financial
or otherwise) or prospects of Holdings and any of its Subsidiaries taken as a
whole. Since the date of the audited Historical Financial Statements, no
Internal Control Event has occurred.

4.8 Projections. On and as of the Closing Date, the projections of USEB that
have been delivered pursuant to the Amended Countryside Note Purchase Agreement
for the period of Fiscal Year 2006 through and including Fiscal Year 2020, and
the projections of GBGH that have been delivered pursuant to the GBGH Debt for
the period of Fiscal Year 2006 through and including the first two quarters of
Fiscal Year 2012 (such projections, together with the projections of USEB, the
“Projections”) are based on good faith estimates and assumptions made by the
management of Holdings and as of the Closing Date, management of Holdings
believed that the Projections were reasonable and attainable.

4.9 No Material Adverse Change. Except as described in Schedule 4.9, since
December 31, 2005, no event, circumstance or change has occurred that has caused
or evidences, either in any case or in the aggregate, a Material Adverse Effect.

4.10 No Restricted Payments. Since December 31, 2005, neither Holdings nor any
of its Subsidiaries has directly or indirectly declared, ordered, paid or made,
or set apart any sum or property for, any Restricted Payment or agreed to do so
except as permitted pursuant to Section 6.4.

4.11 Adverse Proceedings, etc. Except for Adverse Proceedings described on
Schedule 4.11, there are no Adverse Proceedings, individually or in the
aggregate, that (a) relate to any Credit Document or any Related Agreement or
the transactions contemplated hereby or thereby or (b) could reasonably be
expected to have a Material Adverse Effect. Neither Holdings nor any of its
Subsidiaries (a) is in violation of any applicable laws (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, or (b) is subject to or in default with respect
to any final judgments, writs, injunctions, decrees, rules or regulations of any
court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

4.12 Payment of Taxes. Except as otherwise permitted under Section 5.3, all tax
returns and reports of Holdings and its Subsidiaries required to be filed by any
of them have been timely filed, and all taxes shown on such tax returns to be
due and payable and all assessments, fees and other governmental charges upon
Holdings and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises which are due and payable have been paid when
due and payable. Holdings knows of no proposed tax assessment against Holdings
or any of its Subsidiaries which is not being actively contested by Holdings or
such

 

50



--------------------------------------------------------------------------------

Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.

4.13 Single Purpose Entity. The Company has not conducted and is not conducting
any business other than business in connection with the ownership of its
interest in GBGH, the performance of its obligations under the Credit Documents,
the Related Agreements to which it is a party and, in each case, activities
related thereto.

4.14 Real Property. Schedule 4.14 sets forth an accurate list of all real
property owned or leased by Holdings or the Company.

4.15 Environmental Matters. Neither Holdings nor any of its Subsidiaries nor any
of their respective operations are subject to any outstanding written order,
consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law. There are and, to each of Holdings’ and its
Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries nor, to
any Credit Party’s knowledge, any predecessor of Holdings or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any location, and none of Holdings’
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260 270 or any state equivalent. Compliance with all current or reasonably
foreseeable future requirements pursuant to or under Environmental Laws could
not be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. No event or condition has occurred or is occurring with respect
to Holdings or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.

4.16 No Defaults. Except as described in Schedule 4.16, neither Holdings nor any
of its Subsidiaries is in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in any of its
Contractual Obligations, and no condition exists which, with the giving of
notice or the lapse of time or both, could constitute such a default, except, in
each case, where the consequences, direct or indirect, of such default or
defaults, if any, could not reasonably be expected to have a Material Adverse
Effect. No Default has occurred and is continuing.

4.17 Material Contracts. Schedule 4.17 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date. All such
Material Contracts are in full force and effect and no defaults currently exist
thereunder.

 

51



--------------------------------------------------------------------------------

4.18 Governmental Regulation. Neither Holdings nor any of its Subsidiaries is
subject to regulation under the Public Utility Holding Company Act of 2005, the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable. Neither Holdings nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

4.19 Margin Stock. Neither Holdings nor any of its Subsidiaries is engaged in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the Loans made to such Credit Party
will be used to purchase or carry any such Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any such Margin Stock or for
any purpose that violates, or is inconsistent with, the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve System.

4.20 Employee Matters. Holdings and each of its Subsidiaries has good labor
relations. Holdings, its Subsidiaries, and their respective employees, agents
and representatives have not committed any material unfair labor practice as
defined in the National Labor Relations Act. Neither Holdings nor any of its
Subsidiaries has been or is engaged in any unfair labor practice that could
reasonably be expected to have a Material Adverse Effect. There has been and is
(a) no unfair labor practice charge or complaint pending against Holdings or any
of its Subsidiaries, or to the best knowledge of Holdings and Company,
threatened against any of them before the National Labor Relations Board or any
other Governmental Authority and no grievance or arbitration proceeding arising
out of or under any collective bargaining agreement or similar agreement that is
so pending against Holdings or any of its Subsidiaries or to the best knowledge
of Holdings and Company, threatened against any of them, (b) no labor dispute,
strike, lockout, slowdown or work stoppage in existence or threatened against,
involving or affecting Holdings or any of its Subsidiaries that could reasonably
be expected to have a Material Adverse Effect, (c) no labor union, labor
organization, trade union, works council, or group of employees of Holdings or
any of its Subsidiaries has made a pending demand for recognition or
certification, and there are no representation or certification proceedings or
petitions seeking a representation proceeding presently pending or threatened to
be brought or filed with the National Labor Relations Board or any other
Governmental Authority, and (d) to the best knowledge of Holdings and Company,
no union representation question existing with respect to any of the employees
of Holdings or any of its Subsidiaries and, to the best knowledge of Holdings
and Company, no labor union organizing activity with respect to any employees of
Holdings or any of its Subsidiaries that is taking place, except (with respect
to any matter specified in clause (a), (b), (c), or (d) above, either
individually or in the aggregate) such as is not reasonably likely to have a
Material Adverse Effect.

4.21 Employee Benefit Plans. Holdings, each of its Subsidiaries and each of
their respective ERISA Affiliates are in material compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their material obligations under
each Employee Benefit Plan. Each Employee Benefit Plan which is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a

 

52



--------------------------------------------------------------------------------

favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified and nothing has occurred subsequent
to the issuance of such determination letter which would cause such Employee
Benefit Plan to lose its qualified status. No liability to the PBGC (other than
required premium payments) or the Internal Revenue Service has been or is
expected to be incurred by Holdings, any of its Subsidiaries or any of their
ERISA Affiliates with respect to any Employee Benefit Plan. No ERISA Event has
occurred or is reasonably expected to occur. Except to the extent required under
Section 4980B of the Internal Revenue Code or similar state laws, or otherwise
funded entirely by the participants thereof, no Employee Benefit Plan provides
health or welfare benefits (through the purchase of insurance or otherwise) for
any retired or former employee of Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates. The present value of the aggregate benefit
liabilities under each Pension Plan sponsored, maintained or contributed to by
Holdings, any of its Subsidiaries or any of their ERISA Affiliates (determined
as of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan. Neither Holdings, any of its Subsidiaries nor
any of their respective ERISA Affiliates has now or at any time contributed to,
sponsored, or maintained a Multiemployer Plan. As of the most recent valuation
date for each Multiemployer Plan for which the actuarial report is available,
the potential liability of Holdings, its Subsidiaries and their respective ERISA
Affiliates for a complete or partial withdrawal from such Multiemployer Plan
(within the meaning of Section 4203 or Section 4205 of ERISA), when aggregated
with such potential liability for a complete or partial withdrawal from all
Multiemployer Plans, is zero. Holdings, each of its Subsidiaries and each of
their ERISA Affiliates have complied with the requirements of Section 515 of
ERISA with respect to each Multiemployer Plan and are not in material “default”
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan.

4.22 Certain Fees. Except for the Fee Letter and as permitted by Section 10.2,
no broker’s or finder’s fee or commission will be payable with respect hereto or
any of the transactions contemplated hereby.

4.23 Solvency. Each Credit Party is and, upon the incurrence of any Credit
Extension by such Credit Party on any date on which this representation and
warranty is made, will be, Solvent.

4.24 Related Agreements.

(a) Delivery. Holdings and Company have delivered to Administrative Agent
complete and correct copies of each Related Agreement and of all exhibits and
schedules thereto as of the date hereof.

(b) Representations and Warranties. Except to the extent otherwise expressly set
forth herein or in the schedules hereto, and subject to the qualifications set
forth therein, each of the representations and warranties given by any Credit
Party in any Related Agreement is true and correct in all material respects as
of the Closing Date (or as of any earlier date to which such representation and
warranty specifically relates). Notwithstanding anything in the Related
Agreement to the contrary, the representations and warranties of each Credit
Party set forth in this Section 4.24 shall, solely for purposes hereof, survive
the Closing Date for the benefit of Lenders.

 

53



--------------------------------------------------------------------------------

(c) Governmental Approvals. All Governmental Authorizations and all other
authorizations, approvals and consents of any other Person required by the
Related Agreements or to consummate the Transactions have been obtained and are
in full force and effect, except as disclosed in Schedule 4.5.

(d) Conditions Precedent. On the Closing Date, (i) all of the conditions to
effecting or consummating the Transactions set forth in the Related Agreements
have been duly satisfied or, with the consent of Administrative Agent, waived,
and (ii) upon the funding of the Term Loans in full hereunder, the Transactions
shall become effective in accordance with the Related Agreements and all
applicable laws.

4.25 Compliance with Statutes, etc. Each of Holdings and its Subsidiaries is in
compliance with its organizational documents and all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities, in respect of the conduct of its business and the
ownership of its property (including compliance with all applicable
Environmental Laws and the requirements of any permits issued under such
Environmental Laws), except such non compliance that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

4.26 Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document and none of the reports, financial statements or other
documents, certificates or written statements furnished to Lenders by or on
behalf of Holdings or any of its Subsidiaries for use in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact (known to Holdings or Company, in the
case of any document not furnished by either of them) necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Holdings or Company to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results. There are no agreements, instruments and corporate or other
restrictions to which any Credit Party is subject and there are no facts known
(or which should upon the reasonable exercise of diligence be known) to Holdings
or Company (other than matters of a general economic nature) that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.

4.27 Terrorism Laws. Each Credit Party is in compliance, in all material
respects, with the Terrorism Laws. No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity in violation of
the United States Foreign Corrupt Practices Act of 1977, as amended.

 

54



--------------------------------------------------------------------------------

4.28 Insurance. The properties of Holdings and each of its Subsidiaries are
adequately insured with financially sound and reputable insurers and in such
amounts, with such deductibles and covering such risks and otherwise on terms
and conditions as are customarily carried or maintained by Persons of
established reputation of similar size and engaged in similar businesses and
such insurance complies with the requirements of Section 5.5. Schedule 4.28 sets
forth a list of all insurance maintained by or on behalf of the Credit Parties
and each of their Subsidiaries as of the Closing Date and, as of the Closing
Date, all premiums in respect of such insurance have been paid.

4.29 Corporate Separateness. Holdings and each of its Subsidiaries are legal
entities that are separate from each other and each of their respective
Affiliates, and each of Holdings and its Subsidiaries takes reasonable steps to
make it manifest to third parties that its assets and liabilities are distinct
from those of any Affiliate. Without limiting the generality of the foregoing,
each of Holdings and its Subsidiaries (a) keeps its property separate from, and
not commingled with, the property of any Affiliate, (b) pays solely from its
assets all obligations or liabilities of any kind incurred by it, (c) conducts
its business solely in its own name, and hold itself out as a separate entity
from its Affiliates, (d) maintains its books, records and financial statements
on a separate basis from those of any other Person, (e) corrects any known
misunderstanding regarding its separate identity, and (f) observes all
organizational formalities regarding its existence, including paying the
salaries of its own employees, if any (or paying a proportionate share of the
salary of any employee of any Affiliate who performs work for both such Credit
Party and such Affiliate).

4.30 Security Interest in Collateral. The provisions of this Agreement and the
other Credit Documents create legal and valid Liens on all the Collateral in
favor of the Collateral Agent, for the benefit of the Collateral Agent and the
Lenders, and, upon filing of the financing statements and the taking of actions
described in Schedule 4.30, such Liens shall constitute perfected and continuing
Liens on the Collateral, securing the Obligations, enforceable against the
applicable Credit Party and all third parties, and having priority over all
other Liens on the Collateral except in the case of (a) Permitted Liens, to the
extent any such Permitted Liens would have priority over the Liens in favor of
the Collateral Agent pursuant to any applicable law or agreement and (b) Liens
perfected only by possession or control (including possession of any certificate
of title) to the extent the Collateral Agent has not obtained or does not
maintain possession or control of such Collateral. All Governmental Approvals,
filings and recordings necessary or desirable to perfect such Liens will be duly
effected or taken on or promptly following the Closing Date.

4.31 Affiliate Transactions. Except as set forth on Schedule 4.31, as of the
date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings, or transactions between any Credit Party and any
of the officers, members, managers, directors, stockholders, parents, other
interest holders, employees, or Affiliates (other than Subsidiaries) of any
Credit Party or any members of their respective immediate families, and none of
the foregoing Persons are directly or indirectly indebted to or have any direct
or indirect ownership, partnership, or voting interest in any Affiliate of any
Credit Party or any Person with which any Credit Party has a business
relationship or which competes with any Credit Party (except that any such
Persons may own stock in (but not exceeding two percent (2.0%) of the
outstanding Equity Interests of) any publicly traded company that may compete
with a Credit Party.

 

55



--------------------------------------------------------------------------------

4.32 Intellectual Property. Each Credit Party and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property necessary to its business as currently conducted, a
correct and complete list of which, as of the date of this Agreement, is set
forth on Schedule 4.32, and the use thereof by the Credit Parties and its
Subsidiaries does not infringe in any material respect upon the rights of any
other Person, and the Credit Parties rights thereto are not subject to any
licensing agreement or similar arrangement. Each Credit Party has taken
reasonable measures to protect the secrecy, confidentiality and value of all
trade secrets used in its business (collectively, the “Business Trade Secrets”).
To the best knowledge of each Credit Party, none of the Business Trade Secrets
have been disclosed to any Person other than employees or contractors of the
Credit Parties who had a need to know and use such Business Trade Secrets in the
ordinary course of employment or contract performance and who executed
appropriate confidentiality agreements prohibiting the unauthorized use or
disclosure of such Business Trade Secrets and containing other terms reasonably
necessary or appropriate for the protection and maintenance of such Business
Trade Secrets. To the best knowledge of each Credit Party, no unauthorized
disclosure of any Business Trade Secrets has been made.

4.33 Permits, Etc. Each Credit Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, or to be
acquired, by such Person, which, if not obtained, could not reasonably be
expected to have a Material Adverse Effect. No condition exists or event has
occurred which, in itself or with the giving of notice or lapse of time or both,
would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such permit, license, authorization, approval, entitlement or
accreditation, and there is no claim that any thereof is not in full force and
effect, except, to the extent any such condition, event or claim could not be
reasonably be expected to have a Material Adverse Effect.

4.34 GBGH. All representations and warranties of GBGH in the Related Agreements
are true and correct on and as of the Closing Date.

4.35 USEB. Except as described in Schedule 4.16, there is no default under the
Amended Countryside Note Purchase Agreement.

4.36 Warrants. All representations and warranties in the Warrant Agreement and
the Warrants are true and correct on and as of the Closing Date.

4.37 Additional Agreements. All agreements, fee letters, warrants, proposal
letters, and other such documents between Holdings or any of its Subsidiaries
and Credit Suisse, Credit Suisse Securities (USA) LLC, Kenmont, or Silver Point
are listed on Schedule 4.37.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.

 

56



--------------------------------------------------------------------------------

5.1 Financial Statements and Other Reports.

Unless otherwise provided below, Holdings will deliver to Administrative Agent
and Lenders:

(a) Monthly Reports. As soon as available, and in any event within thirty
(30) days after the end of each month (including months which began prior to the
Closing Date), the consolidated and consolidating balance sheet of Holdings and
its Subsidiaries as at the end of such month and the related consolidated (and
with respect to statements of income, consolidating) statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for such
month and for the period from the beginning of the then current Fiscal Year to
the end of such month, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the Financial Plan for the current Fiscal
Year, all in reasonable detail, together with a Financial Officer Certification
and a Narrative Report with respect thereto and any other operating reports
prepared by management for such period; provided, however, that such monthly
financial statements may be provided on an unconsolidated basis prior to October
2006.

(b) Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each Fiscal Quarter of each Fiscal
Year (excluding the fourth Fiscal Quarter), the consolidated and consolidating
balance sheets of Holdings and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated (and with respect to statements of income,
consolidating) statements of income, stockholders’ equity and cash flows of
Holdings and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year and the corresponding figures
from the Financial Plan for the current Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year, (i) the consolidated and
consolidating balance sheets of Holdings and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated (and with respect to statements of
income, consolidating) statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year
and the corresponding figures from the Financial Plan for the Fiscal Year
covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto; and
(ii) with respect to such financial statements a report thereon of Weiser LLP or
other independent certified public accountants of recognized national standing
selected by Holdings, and reasonably satisfactory to Administrative Agent (which
report shall be unqualified as to going concern and scope of audit (and shall
not contain any explanatory paragraph or paragraph of emphasis with respect to
going concern), and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with

 

57



--------------------------------------------------------------------------------

GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards) together with a
written statement by such independent certified public accountants stating
(1) that their audit examination has included a review of the terms of the
Credit Documents, (2) whether, in connection therewith, any condition or event
that constitutes a Default or an Event of Default has come to their attention
and, if such a condition or event has come to their attention, specifying the
nature and period of existence thereof, and (3) that nothing has come to their
attention that causes them to believe that the information contained in any
Compliance Certificate is not correct or that the matters set forth in such
Compliance Certificate are not stated in accordance with the terms hereof and
(4) if Holdings is then subject to Section 404 of the Sarbanes-Oxley Act of
2002, an attestation report as to management’s report on Holding’s internal
control over financial reporting showing no Internal Control Event or Events;

(d) Compliance Certificate. Together with each delivery of financial statements
of Holdings and its Subsidiaries pursuant to Sections 5.1(a), 5.1(b) and 5.1(c),
a duly executed and completed Compliance Certificate;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies (or the application
thereof) from those used in the preparation of the Historical Financial
Statements, the consolidated financial statements of Holdings and its
Subsidiaries delivered pursuant to Section 5.1(b) or 5.1(c) will differ in any
material respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
satisfactory to Administrative Agent;

(f) Notice of Default. Promptly upon its knowledge thereof, written notice
(i) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to Holdings or Company with respect thereto;
(ii) that any Person has given any notice to Holdings or any of its Subsidiaries
or taken any other action with respect to any event or condition set forth in
Section 8.1(b); or (iii) of the occurrence of any event or change that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect, or (iv) the occurrence of any Internal Control Event which is required
to be publicly disclosed of which any officer of Holdings or Company has
knowledge, which notice shall be accompanied by a certificate of its Authorized
Officers specifying the nature and period of existence of such condition, event
or change, or specifying the notice given and action taken by any such Person
and the nature of such claimed Event of Default, Default, default, event or
condition, and what action Holdings or Company has taken, is taking and proposes
to take with respect thereto;

(g) Notice of Litigation. Promptly upon its knowledge thereof, written notice of
(i) the institution of, or threat of, any Adverse Proceeding not previously
disclosed in writing by Company to Lenders, or (ii) any development in any
Adverse Proceeding that, in the case of either clause (i) or (ii) if adversely
determined, could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
or

 

58



--------------------------------------------------------------------------------

which arises in respect of any material Indebtedness of Holdings or its
Subsidiaries or alleges any criminal misconduct by any Credit Party together in
each case with such other information as may be reasonably available to Holdings
or Company to enable Lenders and their counsel to evaluate such matters;

(h) ERISA. (i) The occurrence of or forthcoming occurrence of any ERISA Event, a
written notice specifying the nature thereof, what action Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto; and (ii) with reasonable promptness, copies of (1) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) all
notices received by Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request;

(i) Financial Plan. As soon as practicable and in any event no later than thirty
(30) days prior to the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the final maturity date of the Loans (a “Financial Plan”),
including (i) a forecasted consolidated and consolidating balance sheet and
forecasted consolidated and consolidating statements of income and cash flows of
Holdings and its Subsidiaries for each such Fiscal Year, together with pro forma
Compliance Certificates for each such Fiscal Year and an explanation of the
assumptions on which such forecasts are based, (ii) forecasted consolidated
statements of income and cash flows of Holdings and its Subsidiaries for each
month of each such Fiscal Year, and (iii) forecasts demonstrating adequate
liquidity through the final maturity date of the Loans, together, in each case,
with an explanation of the assumptions on which such forecasts are based all in
form and substance reasonably satisfactory to Agents and accompanied by a
certificate from the chief financial officer of Holdings certifying that the
projections contained therein are based upon good faith estimates and
assumptions believed by Holdings to be reasonable at the time made and at the
time of delivery thereof;

(j) Insurance Report. On or before June 30 of each Fiscal Year, a report in form
and substance satisfactory to Administrative Agent outlining all material
insurance coverage maintained as of the date of such report by Holdings and its
Subsidiaries and all material insurance coverage planned to be maintained by
Holdings and its Subsidiaries in the immediately succeeding Fiscal Year;

(k) Notice of Change in Board of Directors. With reasonable promptness, written
notice of any change in the board of directors (or similar governing body) of
Holdings or Company;

(l) Notice Regarding Material Contracts. Promptly, and in any event within ten
Business Days (i) after any Material Contract of Holdings or any of its
Subsidiaries is terminated or amended in a manner that is materially adverse to
Holdings or such Subsidiary, as

 

59



--------------------------------------------------------------------------------

the case may be, or that any Credit Party determines in good faith to be
material to Administrative Agent or the Lenders or (ii) any new Material
Contract is entered into, a written statement describing such event, with copies
of such material amendments or new contracts, delivered to Administrative Agent
(to the extent such delivery is permitted by the terms of any such Material
Contract, provided, no such prohibition on delivery shall be effective if it
were bargained for by Holdings or its applicable Subsidiary with the intent of
avoiding compliance with this Section 5.1(l)), and an explanation of any actions
being taken with respect thereto;

(m) Environmental Reports and Audits. As soon as practicable following receipt
thereof, copies of all environmental audits and reports with respect to
environmental matters at any location or which relate to any environmental
liabilities of Holdings or its Subsidiaries which, in any such case,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

(n) Information Regarding Collateral. (a) Company will furnish to Collateral
Agent prompt written notice, and in any event within thirty (30) days of such
occurrence, of any change (i) in any Credit Party’s corporate name, (ii) in any
Credit Party’s identity or corporate structure, or (iii) in any Credit Party’s
Federal Taxpayer Identification Number. Each Credit Party agrees not to effect
or permit any change referred to in the preceding sentence unless all filings
have been made under the Uniform Commercial Code or otherwise that are required
in order for Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral and
for the Collateral at all times following such change to have a valid, legal and
perfected security interest as contemplated in the Collateral Documents. Company
will furnish to Administrative Agent prompt written notice of any Lien (other
than Permitted Liens) or claims made or asserted against any Collateral or
interest therein. Company also agrees promptly to notify Collateral Agent in
writing if any material portion of the Collateral is lost, damaged or destroyed;

(o) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.1(c), Company shall deliver to Collateral Agent an Officer’s
Certificate (i) either confirming that there has been no change in such
information since the date of the Collateral Questionnaire delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes, or (ii) certifying that all
Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations, have been
filed of record in each governmental, municipal or other appropriate office in
each jurisdiction identified in the Collateral Questionnaire or pursuant to
clause (i) above to the extent necessary to protect and perfect the security
interests under the Collateral Documents for a period of not less than 18 months
after the date of such certificate (except as noted therein with respect to any
continuation statements to be filed within such period);

(p) Aging Reports. Together with each delivery of financial statements of
Company and each other Credit Party pursuant to Sections 5.1(a), 5.1(b), and
5.1(c), (i) a summary of the accounts receivable aging report of each Credit
Party as of the end of such period, and (ii) a summary of accounts payable aging
report of each Credit Party as of the end of such period, in each case in form
and substance satisfactory to Administrative Agent;

 

60



--------------------------------------------------------------------------------

(q) Tax Returns. As soon as practicable and in any event within fifteen
(15) days following the filing thereof, copies of each federal income tax return
filed by or on behalf of any Credit Party;

(r) Good Standing Certificates. Within ten (10) Business Days of the first
Business Day of each March, a certificate of good standing for each Credit Party
from the appropriate governmental officer in its jurisdiction of incorporation,
formation or organization;

(s) Reserve Reports. (i) As soon as available and in any event within 60 days
after the end of each Fiscal Year, a report from the Independent Natural Gas
Development Consultant in form and substance satisfactory to the Administrative
Agent, with respect to the proven and probable natural gas reserves of the GBGH
and its Subsidiaries as of the end of such Fiscal Year; (ii) as soon as
available and in any event within 30 days after the end of each fiscal quarter
other than the fiscal quarter coinciding with the end of each Fiscal Year, a
certificate of a Responsible Officer of the Company in form and substance
satisfactory to the Administrative Agent, with respect to the proven and
probable natural gas reserves of the GBGH and its Subsidiaries as of the end of
such fiscal quarter, which certificate shall be confirmed by the Independent
Natural Gas Development Consultant; (iii) in addition to the reports delivered
pursuant to clauses (i) and (ii) above, at the request of the Administrative
Agent (which may not occur more that once per year), the Company will deliver a
report from the Independent Natural Gas Consultant in form satisfactory to the
Administrative Agent within sixty (60) days of the request.

(t) Documentation relating to the GBGH Debt and the Countryside Debt. As soon as
practicable, copies of all documentation delivered to or by Holdings and its
Subsidiaries under or pursuant to the GBGH First Lien Credit Agreement, GBGH
Second Lien Credit Agreement, and the Countryside Debt, including, without
limitation, all notices and financial reports, each certified by a Responsible
Officer of Company as being true and correct in all respects as of the date of
delivery;

(u) Violations of Terrorism Laws. Promptly (i) if any Credit Party obtains
knowledge that any Credit Party or any Person which owns, directly or
indirectly, any Capital Securities of any Credit Party, or any other holder at
any time of any direct or indirect equitable, legal or beneficial interest
therein is the subject of any of the Terrorism Laws, such Credit Party will
notify Administrative Agent and (ii) upon the request of any Lender, such Credit
Party will provide any information such Lender believes is reasonably necessary
to be delivered to comply with the Patriot Act; and

(v) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Holdings to its security holders acting in such capacity
or by any Subsidiary of Holdings to its security holders other than Holdings or
another Subsidiary of Holdings, (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Holdings or any of
its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority,
(iii) all press releases and other statements made available generally by
Holdings or any of its Subsidiaries to the public concerning material
developments in the business of Holdings or any of its

 

61



--------------------------------------------------------------------------------

Subsidiaries, (B) promptly after submission to any Governmental Authority, all
documents and information furnished to such Governmental Authority in connection
with any investigation of any Credit Party (other than any routine inquiry),
(C) promptly upon receipt thereof, copies of all financial reports submitted to
any Credit Party by its auditors in connection with any audit of the books
thereof and (C) such other information and data with respect to Holdings or any
of its Subsidiaries as from time to time may be reasonably requested by
Administrative Agent.

5.2 Existence. Each Credit Party will, and will cause each of its Subsidiaries
to, at all times preserve and keep in full force and effect its existence and
all rights and governmental authorizations, qualifications, franchises, licenses
and permits material to its business and to conduct its business in each
jurisdiction in which its business is conducted; provided, no Credit Party or
any of its Subsidiaries shall be required to preserve any such existence, right
or governmental authorizations, qualifications, franchise, licenses and permits
if such Person’s board of directors (or similar governing body) shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of such Person, and that the loss thereof is not disadvantageous in any
material respect to such Person or to Lenders.

5.3 Payment of Taxes and Claims. Each Credit Party will, and will cause each of
its Subsidiaries to, pay and discharge all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Holdings or any of its Subsidiaries).

5.4 Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, (a) maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Holdings and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof and (b) comply at all times with the
provisions of all material leases to which it is a party as lessee or under
which it occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.

5.5 Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, (i) business interruption insurance
reasonably satisfactory to Administrative Agent, and (ii) casualty insurance,
such public liability insurance, third party property damage insurance with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of Holdings and its Subsidiaries as are customarily carried or
maintained under similar circumstances by Persons of established reputation of
similar size and engaged in similar businesses, in each case in such amounts
(giving effect to self insurance

 

62



--------------------------------------------------------------------------------

which comports with the requirements of this Section and provided that adequate
reserves therefor are maintained in accordance with GAAP), with such
deductibles, covering such risks and otherwise on such terms and conditions as
shall be customary for such Persons. Without limiting the generality of the
foregoing, Holdings will maintain or cause to be maintained replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies (or pursuant to an operating or services agreement), in such
amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation of similar size and engaged in similar businesses. Each such policy
of insurance shall (i) name Collateral Agent, on behalf of Lenders as an
additional insured thereunder as its interests may appear, and (ii) in the case
of each casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to Collateral Agent, that names Collateral
Agent, on behalf of Secured Parties, as the loss payee thereunder and provides
for at least thirty (30) days’ prior written notice to Collateral Agent of any
modification or cancellation of such policy and that no act or default of
Holdings or any other Person shall affect the right of the Collateral Agent to
recover under such policy or policies in case of loss or damage.

5.6 Books and Records; Inspections. Each Credit Party will, and will cause each
of its Subsidiaries to, (a) keep adequate books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities and (b) permit, subject to compliance
with Section 10.18, any representatives designated by Administrative Agent or
any Lender (including employees of Administrative Agent, any Lender or any
consultants, accountants, lawyers and appraisers retained by Administrative
Agent) to visit and inspect any of the properties of any Credit Party and any of
its respective Subsidiaries, to inspect, copy and take extracts from its and
their financial and accounting records, and to discuss its and their affairs,
finances and accounts with its and their officers and independent accountants,
all upon reasonable notice and at such reasonable times during normal business
hours (so long as no Default or Event of Default has occurred and is continuing)
and as often as may reasonably be requested and by this provision the Credit
Parties authorize such accountants to discuss with Administrative Agent and
Lender and such representatives the affairs, finances and accounts of Holdings
and its Subsidiaries. The Credit Parties acknowledge that Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain reports pertaining to the Credit Parties’ assets for internal
use by Administrative Agent and the Lenders. After the occurrence and during the
continuance of any Event of Default, each Credit Party shall provide
Administrative Agent and each Lender with access to its customers and suppliers.

5.7 Lenders Meetings. Holdings and Company will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Company’s corporate offices (or at such other location as may be agreed to by
Company and Administrative Agent) at such time as may be agreed to by Company
and Administrative Agent.

5.8 Compliance with Laws. Each Credit Party will comply, and shall cause each of
its Subsidiaries to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws). Each Credit Party shall take all reasonable and necessary
actions to ensure that no portion of the Loans will be used,

 

63



--------------------------------------------------------------------------------

disbursed or distributed for any purpose, or to any Person, directly or
indirectly, in violation of any of the Terrorism Laws and shall take all
reasonable and necessary action to comply in all material respects with all
Terrorism Laws with respect thereto.

5.9 Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents, including providing Lenders
with any information reasonably requested pursuant to Section 10.22. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are guarantied by the Guarantor
and are secured by substantially all of the assets of Holdings and its
Subsidiaries and all of the outstanding Capital Stock of Company and its
Subsidiaries (subject to limitations contained in the Credit Documents with
respect to Foreign Subsidiaries).

5.10 Miscellaneous Business Covenants. Unless otherwise consented to by Agents
and Requisite Lenders:

(a) Non-Consolidation. Holdings will and will cause each of its Subsidiaries to:
(i) maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (ii) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity;
and (iii) provide that its board of directors or other analogous governing body
will hold all appropriate meetings to authorize and approve such entity’s
actions, which meetings will be separate from those of other entities.

(b) Cash Management Systems. Holdings and its Subsidiaries shall establish and
maintain cash management systems reasonably acceptable to Administrative Agent,
including with respect to blocked account arrangements. Holdings and its
Subsidiaries shall not deposit Cash or Cash Equivalents into any Deposit Account
or Securities Account that is not a Blocked Account. Holdings shall deliver to
Administrative Agent opinions of counsel with respect to the creation and
perfection of the security interests in such Blocked Accounts in favor of
Collateral Agent, in each case in form and substance similar to such opinions
given at closing with regard to Blocked Accounts existing as of such date.

(c) Conduct of Business. Holdings and its Subsidiaries shall continue to engage
in business of the same general types as now conducted by them.

5.11 Use of Proceeds. The proceeds of the Loans will be used only for (i) an
equity contribution in GBGH, (ii) general corporate purposes, and (iii) payment
of fees and expenses associated with the transactions contemplated by the Credit
Documents and the Related Agreements. No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that entails a
violation of any law, including Regulations T, U and X of the Board of Governors
of the Federal Reserve System.

5.12 Restricted Payments; Excess Cash Flow. The Company shall cause GBGH to
distribute to the Company the maximum amount of Excess Cash Flow permitted to be
distributed

 

64



--------------------------------------------------------------------------------

to the Company pursuant to the GBGH Second Lien Credit Agreement or otherwise,
and Holdings shall cause USEB to distribute to Holdings the maximum amount of
Excess Cash Flow permitted to be distributed to Holdings pursuant to the
Countryside Debt or otherwise on or after the Distribution Date. Such
distributions shall be made no less frequently than the frequency with which
such distributions are required to be made pursuant to the GBGH Second Lien
Credit Agreement or the Countryside Debt, as applicable.

5.13 Warrants. Each Credit Party shall comply with all of its affirmative and
negative covenants in the Warrant Agreement and the Warrants.

5.14 GBGH and USEB. The Company shall cause GBGH and Holdings shall cause USEB
to comply with all of their respective affirmative and negative covenants in the
Related Agreements and the Countryside Debt.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6, applicable to such Credit Party or Subsidiary, as the case may
be.

6.1 Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) the GBGH Debt, and any refinancing of the GBGH First Lien Credit Agreement,
which refinancing shall be upon terms and conditions acceptable to the
Administrative Agent;

(c) the Countryside Debt, and any refinancing thereof, which refinancing shall
be upon terms and conditions acceptable to the Administrative Agent and which
shall not exceed the amount of such debt existing as of the date hereof;

(d) with respect to GBGH, purchase money Indebtedness and Capital Leases to the
extent permitted in Section 5.02(b) of the GBGH Second Lien Credit Agreement;

(e) with respect to USEB, purchase money Indebtedness and Capital Leases to the
extent permitted in Section 8.2(g) of the Amended Countryside Note Purchase
Agreement;

(f) Indebtedness described in Schedule 6.1; and

(g) Currency hedges to the extent required under the Amended Countryside Note
Purchase Agreement.

 

65



--------------------------------------------------------------------------------

6.2 Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable and any Security) of
Holdings or any of its Subsidiaries, whether now owned or hereafter acquired, or
any income or profits therefrom, or file or permit the filing of, or permit to
remain in effect, any financing statement or other similar notice of any Lien
with respect to any such property, asset, income or profits under the UCC of any
State or under any similar recording or notice statute, except:

(a) Liens relating to the GBGH Debt and the Countryside Debt;

(b) Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

(c) Liens for Taxes if obligations with respect to such Taxes are either not yet
due or being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts;

(d) With regard to GBGH, Liens relating to purchase money Indebtedness to the
extent permitted in Section 5.02(a)(v) of the GBGH Second Lien Credit Agreement;

(e) With regard to USEB, Liens relating to purchase money Indebtedness to the
extent included in the definition of “Permitted Liens” in the Amended
Countryside Note Purchase Agreement;

(f) With regard to USEB, Liens imposed by law to the extent included in the
definition of “Permitted Liens” in the Amended Countryside Note Purchase
Agreement;

(g) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
or pension obligations;

(h) other Liens incidental to the conduct of the Credit Parties’ businesses or
the ownership of properties or assets which were not incurred in connection with
the borrowing of money or the obtaining of advances or credit (other than
vendor’s liens for accounts payable in the ordinary course of business), and
which do not in the aggregate materially impair the use thereof in the operation
of the Credit Parties’ businesses; and

(i) Liens described in Schedule 6.2.

6.3 No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness and (b) restrictions by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses and similar agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the property or assets secured by such Liens or the property or assets subject
to such leases, licenses or similar agreements, as the case may be) no Credit
Party

 

66



--------------------------------------------------------------------------------

shall, nor shall it permit any of its Subsidiaries to, enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired.

6.4 Restricted Payments. No Credit Party shall, directly or indirectly, declare,
order, pay, make or set apart, or agree to declare, order, pay, make or set
apart, any sum for any Restricted Payment.

6.5 Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person (other than in GBGH), including, without limitation, any Joint Venture,
except:

(a) Investments in Cash and Cash Equivalents; and

(b) Investments expressly permitted to be made by GBGH and USEB and any of their
Subsidiaries under the terms of the GBGH Debt and the Countryside Debt,
respectively.

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 6.4.

6.6 Fundamental Changes; Disposition of Assets. No Credit Party shall, nor shall
it permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation, change its form of organization or its business, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
convey, sell, lease or sub lease (as lessor or sublessor), exchange, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
part of its business, assets or property of any kind whatsoever (including the
membership interest in GBGH), whether real, personal or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, or acquire by
purchase or otherwise the business, property or fixed assets of, or stock or
other evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person (provided that (i) each of GBGH
and USEB and any of their Subsidiaries may merge, consolidate or sell any part
of its business, assets or property, liquidate, wind up or dissolve itself as
expressly provided under the terms of the GBGH Debt and the Countryside Debt,
respectively and (ii) the Company may transfer its ownership of Capital Stock in
Viking Petroleum UK Limited to GBGH and GBGH may transfer such Capital Stock to
UK Energy Systems Limited concurrently with the closing of the GBGH Debt),
except:

(a) Disposals of obsolete or worn out property up to $500,000 in any Fiscal
Year; and

(b)(i) sales of emission credit proceeds, (ii) sales of Section 29 tax credits,
and (iii) sales of greenhouse gas emissions credits, in each case, in the
ordinary course of business and in no event to exceed $2,000,000 in any Fiscal
Year.

6.7 Subsidiary Interests; Restrictions on Subsidiaries. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, (a) directly or indirectly sell,
assign, pledge or otherwise

 

67



--------------------------------------------------------------------------------

encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by applicable law; or (b) directly or indirectly
to sell, assign, pledge or otherwise encumber or dispose of any Capital Stock of
any of its Subsidiaries, except to another Credit Party (subject to the
restrictions on such disposition otherwise imposed hereunder), or to qualify
directors if required by applicable law; provided, in each case, that (i) each
of GBGH and USEB and any of their Subsidiaries may merge, consolidate or sell
any part of its business, assets, or property, liquidate, wind up or dissolve
itself as expressly provided under the terms of the GBGH Debt and the
Countryside Debt, respectively. No Credit Party shall form, organize or
incorporate any Subsidiary.

6.8 Sales and Lease Backs. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as
a guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which such
Credit Party (a) has sold or transferred or is to sell or to transfer to any
other Person (other than Holdings or any of its Subsidiaries) or (b) intends to
use for substantially the same purpose as any other property which has been or
is to be sold or transferred by such Credit Party to any Person (other than
Holdings or any of its Subsidiaries) in connection with such lease.

6.9 Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder of
five percent (5%) or more of any class of Capital Stock of Holdings or any of
its Subsidiaries or with any Affiliate of Holdings or of any such holder, on
terms that are less favorable to Holdings or that Subsidiary, as the case may
be, than those that might be obtained at the time from a Person who is not such
a holder or Affiliate; provided, the foregoing restriction shall not apply to
transactions entered into pursuant to the Credit Documents or the Related
Agreements.

6.10 Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) businesses engaged in by such Credit Party or Subsidiary as of
the Closing Date and (ii) businesses related to the ownership of its interests
in its Subsidiaries or as otherwise contemplated by the Credit Documents or the
Related Agreements and activities incidental thereto. From and after the Closing
Date, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
make any material changes to operating budgets, make material changes to the
scope of the Project, or make such other decisions that have a material effect
on the Project without the consent of the Lenders. Lenders agree, following the
receipt of a request for their consent, approval or review from the Company
pursuant to the Credit Documents, that they shall respond to such request in a
timely manner so as to permit the Company (and/or GBGH, as applicable) to remain
in compliance with any Related Agreement or Credit Document.

6.11 Amendments or Waivers of Certain Related Agreements. No Credit Party shall
nor shall it permit any of its Subsidiaries to, agree to any material amendment,
restatement, supplement or other modification to, or waiver of, any of its
material rights under any Related Agreement after the Closing Date without in
each case obtaining the prior written consent of Administrative Agent and
Requisite Lenders to such amendment, restatement, supplement or other
modification or waiver.

 

68



--------------------------------------------------------------------------------

6.12 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to change its Fiscal Year end from December 31.

6.13 Deposit Accounts and Securities Accounts. No Credit Party shall establish
or maintain a Deposit Account or a Securities Account that is not a Blocked
Account and no Credit Party will deposit proceeds in a Deposit Account or a
Securities Account which is not a Blocked Account.

6.14 Organizational Agreements and Material Contracts. No Credit Party shall
enter into any Material Contract or undertaking except as provided for in the
Credit Documents unless an Authorized Officer of such Credit Party certifies in
writing that the transactions contemplated by such Material Contract or
undertaking would not reasonably be expected to result in a Material Adverse
Effect. No Credit Party shall (a) amend or permit any amendments to any Credit
Party’s Organizational Documents; or (b) amend or permit any amendments to, or
terminate or waive any provision of, any Material Contract to which it is a
party unless an Authorized Officer of such Credit Party certifies in writing
that such amendment, termination, or waiver would not be reasonably expected to
result in a Material Adverse Effect.

6.15 Prepayments of Certain Indebtedness. No Credit Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than (i) the Obligations, (ii) repayments
of amounts outstanding under the Countryside Debt and the GBGH Debt, and
(iii) Indebtedness specified in Schedule 6.15.

6.16 Issuance of Capital Stock. Except as set forth on Schedule 6.16, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, issue or sell or
enter into any agreement or arrangement for the issuance and sale of any shares
of its Capital Stock, any securities convertible into or exchangeable for its
Capital Stock, or any warrants, options or other rights for the purchase or
acquisition of shares of its Capital Stock unless the proceeds of such issuance
and sale are applied in accordance with Section 2.11(c).

6.17 GBGH and USEB Indebtedness. No Credit Party shall, nor shall it permit any
of its Subsidiaries to, issue or sell or enter into any agreement or arrangement
for any refinancing, increase, amendment, modification or waiver of Indebtedness
of GBGH or of USEB without the consent of the Administrative Agent acting at the
direction of the Requisite Lenders, provided, however, that any refinancing of
the GBGH Second Lien Credit Agreement shall require a refinancing in full of
this Agreement.

SECTION 7. GUARANTY

7.1 Guaranty of the Obligations. Guarantor hereby irrevocably and
unconditionally guarantees to Administrative Agent for the ratable benefit of
the Beneficiaries the due and punctual payment in full of all Obligations when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code , 11 U.S.C. §362(a)) (collectively, the “Guaranteed
Obligations”).

 

69



--------------------------------------------------------------------------------

7.2 Payment by Guarantor. Guarantor hereby agrees, in furtherance of the
foregoing and not in limitation of any other right which any Beneficiary may
have at law or in equity against the Guarantor by virtue hereof, that upon the
failure of Company to pay any of the Guaranteed Obligations when and as the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. §362(a)), Guarantor will upon demand pay, or
cause to be paid, in Cash, to Administrative Agent for the ratable benefit of
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for Company’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against Company
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

7.3 Liability of Guarantor Absolute. Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of Guarantor and not merely a contract of
surety;

(b) Administrative Agent may at the direction of Requisite Lenders enforce this
Guaranty upon the occurrence of an Event of Default notwithstanding the
existence of any dispute between Company and any Beneficiary with respect to the
existence of such Event of Default;

(c) the obligations of Guarantor hereunder are independent of the obligations of
Company and the obligations of any other guarantor of the obligations of
Company, and a separate action or actions may be brought and prosecuted against
Guarantor whether or not any action is brought against Company or any of such
other guarantors and whether or not Company is joined in any such action or
actions;

(d) payment by Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid;
and without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce Guarantor’s covenant to pay a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by Guarantor, limit, affect, modify or abridge
any other Person’s liability hereunder in respect of the Guaranteed Obligations;

 

70



--------------------------------------------------------------------------------

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person with respect to the Guaranteed Obligations; (v) enforce and apply any
security now or hereafter held by or for the benefit of such Beneficiary in
respect hereof or the Guaranteed Obligations and direct the order or manner of
sale thereof, or exercise any other right or remedy that such Beneficiary may
have against any such security, in each case as such Beneficiary in its
discretion may determine consistent herewith and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
Guarantor against Company or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Credit Documents; and

(f) this Guaranty and the obligations of Guarantor hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Credit Document or any agreement relating to such other guaranty
or security; (iii) the Guaranteed Obligations, or any agreement relating
thereto, at any time being found to be illegal, invalid or unenforceable in any
respect; (iv) the application of payments received from any source (other than
payments received pursuant to the other Credit Documents or from the proceeds of
any security for the Guaranteed Obligations, except to the extent such security
also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than

 

71



--------------------------------------------------------------------------------

the Guaranteed Obligations, even though any Beneficiary might have elected to
apply such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Holdings or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set offs or
counterclaims which Company may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of Guarantor as an obligor in respect of the Guaranteed
Obligations.

7.4 Waivers by Guarantor. Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by Guarantor, to (i) proceed against Company, any other
guarantor of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Company, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of Company or
any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Company or any other
Person including any defense based on or arising out of the lack of validity or
the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Company or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of Guarantor’s obligations hereunder, (ii) the benefit of any statute
of limitations affecting Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to Company and notices of any of the matters
referred to in Section 7.3 and any right to consent to any thereof; and (g) any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

7.5 Guarantor’s Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full, Guarantor hereby waives
any claim, right or remedy, direct or indirect, that Guarantor now has or may
hereafter have against Company or any other Person or any of its assets in
connection with this Guaranty or the performance by Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including without

 

72



--------------------------------------------------------------------------------

limitation (a) any right of subrogation, reimbursement or indemnification that
Guarantor now has or may hereafter have against Company with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Company, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary. In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full,
Guarantor shall withhold exercise of any right of contribution it may have
against any other guarantor of the Guaranteed Obligations. Guarantor further
agrees that, to the extent the waiver or agreement to withhold the exercise of
its rights of subrogation, reimbursement, indemnification and contribution as
set forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification Guarantor may have against Company or against any collateral or
security, and any rights of contribution Guarantor may have against any such
other guarantor, shall be junior and subordinate to any rights any Beneficiary
may have against Company, to all right, title and interest any Beneficiary may
have in any such collateral or security, and to any right any Beneficiary may
have against such other guarantor. If any amount shall be paid to Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
and indefeasibly paid in full, such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

7.6 Subordination of Other Obligations. Any Indebtedness of Company or Guarantor
now or hereafter held by Guarantor (the “Obligee Guarantor”) is hereby
subordinated in right of payment to the Guaranteed Obligations, and any such
indebtedness collected or received by the Obligee Guarantor after an Event of
Default has occurred and is continuing shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of the Obligee Guarantor under any other provision
hereof.

7.7 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guaranteed Obligations shall have been indefeasibly
paid in full. Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

7.8 Authority of Guarantor or Company. It is not necessary for any Beneficiary
to inquire into the capacity or powers of Guarantor or Company or the officers,
directors or any agents acting or purporting to act on behalf of any of them.

7.9 Financial Condition of Company. Any Credit Extension may be made to Company
or continued from time to time, without notice to or authorization from
Guarantor regardless of the financial or other condition of Company at the time
of any such grant or continuation. No Beneficiary shall have any obligation to
disclose or discuss with Guarantor its assessment, or Guarantor’s assessment, of
the financial condition of Company. Guarantor has adequate means to obtain
information from Company on a continuing basis concerning the financial
condition of Company and its ability to perform its obligations under the Credit

 

73



--------------------------------------------------------------------------------

Documents, and Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Company and of all circumstances bearing
upon the risk of nonpayment of the Guaranteed Obligations. Guarantor hereby
waives and relinquishes any duty on the part of any Beneficiary to disclose any
matter, fact or thing relating to the business, operations or conditions of
Company now known or hereafter known by any Beneficiary.

7.10 Bankruptcy, etc.

(a) So long as any Guaranteed Obligations remain outstanding, Guarantor shall
not, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Company or admit in writing or in any legal proceeding that it is
unable to pay its debts as they become due. The obligations of Guarantor
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Company or by any defense which Company may have by reason of
the order, decree or decision of any court or administrative body resulting from
any such proceeding.

(b) Guarantor acknowledges and agrees that any interest on any portion of the
Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantor and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantor pursuant hereto should be determined without
regard to any rule of law or order which may relieve Company of any portion of
such Guaranteed Obligations. Guarantor will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Company, the obligations of Guarantor hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.11 Taxes. The provision of Section 2.17 shall apply, mutatis mutandis, to the
Guarantor and payments thereby.

 

74



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any one or more of the following conditions or events
shall occur:

(a) Failure to Make Payments When Due. Failure by Company to pay (i) when due
the principal of and premium, if any, on any Loan (other than any Cash Flow
payment) whether at stated maturity, by acceleration or otherwise; (ii) when due
any installment of principal of any Loan, by notice of voluntary prepayment, by
mandatory prepayment or otherwise; or (iii) when due any interest on any Loan or
any fee or any other amount due hereunder and in the case of any payment
described in clauses (ii) or (iii) of this Section 8.1(a), such failure shall
continue unremedied for more than three (3) Business Days.

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due (after giving effect to any applicable
cure period) any principal of or interest on or any other amount payable in
respect of one or more items of Indebtedness (other than Indebtedness referred
to in Section 8.1(a)) in an individual principal amount of $500,000 or more or
with an aggregate principal amount of $1,000,000 or more; or (ii) breach or
default by any Credit Party or any of their respective Subsidiaries with respect
to any other material term (after giving effect to any applicable cure period)
of (1) one or more items of Indebtedness in the individual or aggregate
principal amounts referred to in clause (i) above, or (2) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or subject
to a compulsory repurchase or redeemable) or to require the prepayment,
redemption, repurchase or defeasance of, or to cause Company or any of its
Subsidiaries or Holdings to make any offer to prepay, redeem, repurchase or
defease such Indebtedness, prior to its stated maturity or the stated maturity
of any underlying obligation, as the case may be; or any Event of Default under
and as defined in the Related Agreements and the documentation relating to the
Countryside Debt shall occur; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.3, Section 5.1,
Section 5.2, or Section 6; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty (30) days after such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii)

 

75



--------------------------------------------------------------------------------

an involuntary case shall be commenced against Holdings or any of its
Subsidiaries under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Holdings or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Holdings or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Holdings or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty (60) days without having been dismissed, bonded or
discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Holdings or any of
its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
Holdings or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or (ii) Holdings or any of its Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
Holdings or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving (i) in any individual case an amount in excess of
$1,000,000 or (ii) in the aggregate at any time an amount in excess of
$1,000,000 (in either case to the extent not fully covered by insurance (less
any deductible) as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against Holdings or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days (or in any
event later than the date that enforcement proceedings shall have been commenced
by any creditor upon such judgment order or five (5) days prior to the date of
any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $1,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest under Section 401(a)(29)
or 412(n) of the Internal Revenue Code or under ERISA on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of $1,000,000
during the

 

76



--------------------------------------------------------------------------------

term hereof, provided, however, that no Event of Default under this
Section 8.1(j) shall be deemed to have occurred if Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates shall have made
arrangements satisfactory to the Administrative Agent to discharge or otherwise
satisfy such liability; or

(k) Change of Control. A Change of Control shall occur; or

(l) USEB Guaranty. USEB shall fail to deliver to Administrative Agent an
unsecured guaranty of all Obligations under this Agreement (in form and
substance satisfactory to Administrative Agent), together with an opinion from
USEB counsel (in form and substance satisfactory to Administrative Agent)
regarding the enforceability of such guaranty, on or before December 31, 2006;
or

(m) USEB Lien. USEB shall failed to have granted a first priority perfected
security interest on all of its assets promptly upon the payment in full of the
Countryside Debt (as in effect as of the date hereof), together with an opinion
as to the validity and perfection of such security interest from USEB counsel
(in form and substance satisfactory to Administrative Agent); or

(n) Warrants. (i) The Credit Parties and their Subsidiaries shall fail to comply
with any of the affirmative and negative covenants set forth in the Warrant
Agreement and the Warrants, (ii) an “Alternative Outcome” (as such term is
defined in the Fee Letter) shall have occurred, (iii) the Credit Parties and
their Subsidiaries shall fail to comply with any of the affirmative and negative
covenants set forth in the documentation relating to warrants granted to
Kenmont, or (iv) an “Alternative Outcome” as described and defined in any fee
letter between Kenmont, the Company and Holdings shall have occurred; or

(o) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any
other Event of Default, upon notice to Company by Administrative Agent at the
direction of the Requisite Lenders, (A) the Commitments, if any, of each Lender
having such Commitments shall immediately terminate; (B)

 

77



--------------------------------------------------------------------------------

each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Credit Party: (I) the unpaid principal
amount of and accrued interest on the Loans and (II) all other Obligations; and
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents.

SECTION 9. AGENTS

9.1 Appointment of Agents. Silver Point is hereby appointed Administrative Agent
and Collateral Agent hereunder and under the other Credit Documents and each
Lender hereby authorizes Silver Point, in such capacity, to act as its agent in
accordance with the terms hereof and the other Credit Documents. Silver Point is
hereby appointed Syndication Agent hereunder, and each Lender hereby authorizes
Syndication Agent to act as its agent in accordance with the terms hereof and
the other Credit Documents. Each Agent hereby agrees to act upon the express
conditions contained herein and the other Credit Documents, as applicable. The
provisions of this Section 9 are solely for the benefit of Agents and Lenders
and no Credit Party shall have any rights as a third party beneficiary of any of
the provisions thereof. In performing its functions and duties hereunder, each
Agent shall act solely as an agent of Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for Holdings or any of its Subsidiaries. Syndication Agent,
without consent of or notice to any party hereto, may assign any and all of its
rights or obligations hereunder to any of its Affiliates. As of the Closing
Date, Silver Point, in its capacity as Syndication Agent, shall have no
obligations but shall be entitled to all benefits of this Section 9.

9.2 Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies and perform such duties hereunder and under the other Credit Documents
as are specifically delegated or granted to such Agent by the terms hereof and
thereof, together with such actions, powers, rights and remedies as are
reasonably incidental thereto. Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Credit
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. No Agent shall have or be
deemed to have, by reason hereof or any of the other Credit Documents, a
fiduciary relationship in respect of any Lender; and nothing herein or any of
the other Credit Documents, expressed or implied, is intended to or shall be so
construed as to impose upon any Agent any obligations in respect hereof or any
of the other Credit Documents except as expressly set forth herein or therein.

9.3 General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to

 

78



--------------------------------------------------------------------------------

any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, Administrative Agent
shall not have any liability arising from confirmations of the amount of
outstanding Loans.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
nonappealable order. Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) or, in the case of the Collateral Agent, in accordance with
the Pledge and Security Agreement, the Third Lien Pledge Agreement or other
applicable Collateral Document, and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), or in accordance
with the Pledge and Security Agreement, the Third Lien Pledge Agreement or other
applicable Collateral Document, as the case may be, such Agent shall be entitled
to act or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions. Without prejudice
to the generality of the foregoing, (i) each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and shall be entitled to rely and shall be
protected and free from liability in relying on opinions and judgments of
attorneys (who may be attorneys for the Credit Parties), accountants, experts
and other professional advisors selected by it; and (ii) no Lender shall have
any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5) or, in the case of the Collateral Agent, in accordance with the
Pledge and Security Agreement, the Third Lien Pledge Agreement or other
applicable Collateral Document.

(c) Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to Events of Default in the payment of principal, interest and fees
required to be paid to Administrative Agent for the account of the Lenders,
unless Administrative Agent shall have received written notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to any such Default
or Event of Default as may be directed by the Requisite Lenders in accordance
with Section 8; provided, however,

 

79



--------------------------------------------------------------------------------

that unless and until Administrative Agent has received any such direction,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.

9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Company for services in
connection herewith and otherwise without having to account for the same to
Lenders.

9.5 Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries, without reliance upon any Agent or any other Lender and based on
such documents and information as it has deemed appropriate, in connection with
Credit Extensions hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of Holdings and its Subsidiaries. No Agent
shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

(b) Each Lender, by delivering its signature page to this Agreement and funding
its Term Loan on the Closing Date, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Credit Document and each other document
required to be approved by any Agent, Requisite Lenders or Lenders, as
applicable on the Closing Date.

9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, their Affiliates and their respective
officers, partners, directors, trustees, employees, representatives and agents
of each Agent (each, an “Indemnitee Agent Party”), to the extent that such
Indemnitee Agent Party shall not have been reimbursed by any Credit Party, for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Indemnitee Agent Party in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Credit Documents or otherwise in its capacity as such Indemnitee
Agent Party in any way relating to or arising out of this Agreement or the other
Credit Documents, IN ALL CASES, WHETHER OR NOT CAUSED BY OR

 

80



--------------------------------------------------------------------------------

ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE
NEGLIGENCE OF SUCH AGENT; provided, no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Indemnitee Agent
Party’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, nonappealable order. If any indemnity
furnished to any Indemnitee Agent Party for any purpose shall, in the opinion of
such Indemnitee Agent Party, be insufficient or become impaired, such Indemnitee
Agent Party may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Indemnitee Agent Party against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Indemnitee Agent Party against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.

9.7 Successor Administrative Agent.

(a) Administrative Agent and Collateral Agent may resign at any time by giving
thirty (30) days’ prior written notice thereof to Lenders and Company. Upon any
such notice of resignation, Requisite Lenders shall have the right, upon five
Business Days’ notice to Company, to appoint a successor Administrative Agent
and Collateral Agent. If no successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent and Collateral Agent gives
notice of its resignation, then the retiring Administrative Agent and Collateral
Agent may, on behalf of the Lenders, appoint a successor Administrative Agent
and Collateral Agent from among the Lenders. Upon the acceptance of any
appointment as Administrative Agent and Collateral Agent hereunder by a
successor Administrative Agent and Collateral Agent, that successor
Administrative Agent and Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and Collateral Agent and the retiring Administrative Agent
and Collateral Agent shall promptly (i) transfer to such successor
Administrative Agent and Collateral Agent all sums, Securities and other items
of Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent and Collateral Agent under the
Credit Documents, and (ii) execute and deliver to such successor Administrative
Agent and Collateral Agent such amendments to financing statements, and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent and Collateral Agent of the
security interests created under the Collateral Documents, whereupon such
retiring Administrative Agent and Collateral Agent shall be discharged from its
duties and obligations hereunder. After any retiring Administrative Agent’s and
Collateral Agent’s resignation hereunder as Administrative Agent and Collateral
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
hereunder.

(b) Notwithstanding anything herein to the contrary, Administrative Agent may
assign its rights and duties as Administrative Agent hereunder to an Affiliate
of

 

81



--------------------------------------------------------------------------------

Silver Point without the prior written consent of, or prior written notice to,
Company or the Lenders; provided that Company and the Lenders may deem and treat
such assigning Administrative Agent as Administrative Agent for all purposes
hereof, unless and until such assigning Administrative Agent provides written
notice to Company and the Lenders of such assignment. Upon such assignment such
Affiliate shall succeed to and become vested with all rights, powers, privileges
and duties as Administrative Agent hereunder and under the other Credit
Documents.

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
Section 9.3 and Section 9.6 shall apply to any the Affiliates of Administrative
Agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. All of the rights, benefits and privileges (including
the exculpatory and indemnification provisions) of Section 9.3 and of
Section 9.6 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein. Notwithstanding anything herein
to the contrary, with respect to each sub-agent appointed by Administrative
Agent, (i) such sub-agent shall be a third party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory and rights to indemnification) and shall have all of the rights,
benefits and privileges of a third party beneficiary, including an independent
right of action to enforce such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) directly, without the consent
or joinder of any other Person, against any or all of the Credit Parties and the
Lenders, (ii) such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) shall not be modified or amended without the
consent of such sub-agent, and (iii) such sub-agent shall only have obligations
to Administrative Agent and not to any Credit Party, Lender or any other Person
and no Credit Party, Lender or any other Person shall have the rights, directly
or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.

9.8 Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Lender hereby further
irrevocably authorizes Administrative Agent or Collateral Agent, as applicable,
on behalf of and for the benefit of Lenders, to be the agent for and
representative of Lenders with respect to the Guaranty, the Intercreditor
Agreement, the Collateral and the Collateral Documents, including, without
limitation, the Pledge and Security Agreement and the Third Lien Pledge
Agreement. Subject to Section 10.5, without further written consent or
authorization from Lenders, Administrative Agent or Collateral Agent, as
applicable, may execute any documents or instruments necessary to (i) release
any Lien encumbering any item of Collateral that is the subject of a sale or
other disposition of assets permitted hereby or to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented, or (ii) release Guarantor from the Guaranty with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.

 

82



--------------------------------------------------------------------------------

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Company,
Administrative Agent, Collateral Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by Administrative Agent,
on behalf of Lenders in accordance with the terms hereof and all powers, rights
and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale, Collateral Agent or
any Lender may be the purchaser of any or all of such Collateral at any such
sale and Collateral Agent, as agent for and representative of Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Requisite Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by Collateral Agent at such sale.

9.9 Posting of Approved Electronic Communications.

(a) Delivery of Communications. Each Credit Party hereby agrees, unless directed
otherwise by Administrative Agent or unless the electronic mail address referred
to below has not been provided by Administrative Agent to such Credit Party that
it will, or will cause its Subsidiaries to, provide to Administrative Agent all
information, documents and other materials that it is obligated to furnish to
Administrative Agent or to the Lenders pursuant to the Credit Documents,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) is or relates to a Funding Notice or a
Conversion/Continuation Notice, (ii) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default under this Agreement or any other Credit
Document or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any Loan or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to
Administrative Agent to an electronic mail address as directed by Administrative
Agent. In addition, each Credit Party agrees, and agrees to cause its
Subsidiaries, to continue to provide the Communications to Administrative Agent
or the Lenders, as the case may be, in the manner specified in the Credit
Documents but only to the extent requested by Administrative Agent.

(b) Platform. Each Credit Party further agrees that Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”).

(c) No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. THE INDEMNITEES DO NOT WARRANT THE

 

83



--------------------------------------------------------------------------------

ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
INDEMNITEES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT
SHALL THE INDEMNITEES HAVE ANY LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY INDEMNITEES IS FOUND IN A FINAL, NONAPPEALABLE ORDER
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH
INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(d) Delivery Via Platform. Administrative Agent agrees that the receipt of the
Communications by Administrative Agent at its electronic mail address set forth
above shall constitute effective delivery of the Communications to
Administrative Agent for purposes of the Credit Documents. Each Lender agrees
that receipt of notice to it (as provided in the next sentence) specifying that
the Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Credit
Documents. Each Lender agrees to notify Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.

(e) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Credit Document in any other manner specified in such Credit
Document.

9.10 Proofs of Claim. The Lenders and Company hereby agree that after the
occurrence of an Event of Default pursuant to Sections 8.1(f) or (g), in case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Company or the Guarantor, Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on any of Company or the
Guarantor) shall be entitled and empowered, by intervention in such proceeding
or otherwise:

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders, Administrative Agent
and other Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders,

 

84



--------------------------------------------------------------------------------

Administrative Agent and other agents and their agents and counsel and all other
amounts due Lenders, Administrative Agent and other agents hereunder) allowed in
such judicial proceeding; and

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent and other
agents hereunder. Nothing herein contained shall be deemed to authorize
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lenders or to authorize
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding. Further, nothing contained in this Section 9.10 shall affect or
preclude the ability of any Lender to (i) file and prove such a claim in the
event that Administrative Agent has not acted within ten (10) days prior to any
applicable bar date and (ii) require an amendment of the proof of claim to
accurately reflect such Lender’s outstanding Obligations.

9.11 Agents and Arrangers. Except as otherwise set forth herein, Syndication
Agent and any arrangers shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement (or any other Credit Document) other
than those applicable to all Lenders as such. Without limiting the foregoing,
Syndication Agent and such arrangers shall not have or be deemed to have any
fiduciary relationship with any other Lender. Each Lender acknowledges that it
has not relied, and will not rely, on Syndication Agent or any arranger in
deciding to enter into this Agreement and each other Credit Document to which it
is a party or in taking or not taking action hereunder or thereunder.

SECTION 10. MISCELLANEOUS

10.1 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to a Credit Party, or an
Agent, shall be sent to such Person’s address as set forth on Appendix B or in
the other relevant Credit Document, and in the case of any Lender, the address
as indicated on Appendix B or otherwise indicated to Administrative Agent and
Company in writing. Each notice hereunder shall be in writing and may be
personally served or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed; provided, no notice to any
Agent shall be effective until received by such Agent.

10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly , and in any event within thirty
(30) days after

 

85



--------------------------------------------------------------------------------

written demand therefore, (a) all the actual and reasonable costs and expenses
of preparation of the Credit Documents and any consents, amendments, waivers or
other modifications thereto; (b) all the costs of furnishing all opinions by
counsel for Company and the other Credit Parties; (c) the fees, expenses and
disbursements of counsel to Agents (including allocated costs of internal
counsel) in connection with the negotiation, preparation, execution and
administration of the Credit Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by
Company and the other Credit Parties; (d) all the actual costs and expenses of
creating and perfecting Liens in favor of Collateral Agent, for the benefit of
Secured Parties pursuant hereto, including filing and recording fees, expenses
and amounts owed pursuant to Section 2.17(c) and (d), search fees, title
insurance premiums and fees, expenses and disbursements of counsel to each Agent
and of counsel providing any opinions that any Agent or Requisite Lenders may
request in respect of the Collateral or the Liens created pursuant to the
Collateral Documents; (e) all the actual costs and fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers whether
internal or external; (f) all the actual costs and expenses (including the fees,
expenses and disbursements of counsel (including allocated costs of internal
counsel) and of any appraisers, consultants, advisors and agents employed or
retained by Collateral Agent and its counsel) in connection with the custody or
preservation of any of the Collateral; (g) all other actual and costs and
expenses incurred by each Agent in connection with the syndication of the Loans
and Commitments and the negotiation, preparation and execution of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby; and (h) after the occurrence of a
Default or an Event of Default, all costs and expenses, including attorneys’
fees (including allocated costs of internal counsel) and costs of settlement,
incurred by any Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Default or Event of Default (including in
connection with the sale of, collection from, or other realization upon any of
the Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

10.3 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent and Lender, their Affiliates and their respective
officers, partners, directors, trustees, employees, representatives and agents
of each Agent and each Lender (each, an “Indemnitee”), from and against any and
all Indemnified Liabilities, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING,
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF
SUCH AGENT; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

 

86



--------------------------------------------------------------------------------

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against Lenders, Agents and their
respective Affiliates, directors, employees, attorneys or agents, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, as a result of, or in any way related to, this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, and each Credit
Party hereby waives, releases and agrees not to sue upon any such claim or any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

10.4 Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender and its respective Affiliates is
hereby authorized by each Credit Party at any time or from time to time subject
to the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed), without notice to any Credit Party or to any other Person
(other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts (in whatever currency))
and any other Indebtedness at any time held or owing by such Lender to or for
the credit or the account of any Credit Party (in whatever currency) against and
on account of the obligations and liabilities of any Credit Party to such Lender
hereunder and under the other Credit Documents, including all claims of any
nature or description arising out of or connected hereto or with any other
Credit Document, irrespective of whether or not (a) such Lender shall have made
any demand hereunder, (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured or (c) such obligation or liability is owed to a branch
or office of such Lender different from the branch or office holding such
deposit or obligation or such Indebtedness.

10.5 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Sections 10.5(b) and 10.5(c), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of (i) in the case of
this Agreement, Administrative Agent and the Requisite Lenders or (ii) in the
case of any other Credit Document, Administrative Agent and, if party thereto,
the Collateral Agent, with the consent of the Requisite Lenders.

(b) Affected Lenders’ Consent. Without the written consent of each Lender (other
than a Defaulting Lender) that would be affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would:

(i) extend the scheduled final maturity of any Loan or Note of such Lender;

 

87



--------------------------------------------------------------------------------

(ii) waive, reduce or postpone any scheduled repayment due such Lender (but not
prepayment);

(iii) reduce the rate of interest on any Loan of such Lender (other than any
amendment to the definition of “Default Rate” (which may be affected by consent
of the Requisite Lenders) and any waiver of any increase in the interest rate
applicable to any Loan pursuant to Section 2.7) or any fee payable hereunder;

(iv) extend the time for payment of any such interest or fees to such Lender;

(v) reduce the principal amount of any Loan;

(vi) amend, modify, terminate or waive any provision of this Section 10.5(b) or
Section 10.5(c);

(vii) amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided,
with the consent of Administrative Agent and the Requisite Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Requisite Lenders” or “Pro Rata Share” on substantially the same basis as the
Term Loan Commitments and the Term Loans are included on the Closing Date;

(viii) release all or substantially all of the Collateral or the Guarantor from
the Guaranty except as expressly provided in the Credit Documents; or

(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document.

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) amend the definition of “Requisite Lenders” without the consent of Requisite
Lenders;

 

88



--------------------------------------------------------------------------------

(ii) amend, modify, terminate or waive any condition precedent in Section 3.1
with regard to the making of any Loan without the consent of the Requisite
Lenders (it being understood that no waiver of any Default or Event of Default
by the Requisite Lenders, nor any waiver or amendment of any covenant,
representation or other provision not in Section 3.1 shall constitute an
amendment, modification or waiver); or

(iii) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, modification, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

(d) Execution of Amendments, etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

10.6 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders (and any
attempted assignment or transfer by any Credit Party without such consent shall
be null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Register. Company, Administrative Agent and Lenders shall deem and treat the
Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until an Assignment Agreement effecting the assignment or
transfer thereof shall have been delivered to and accepted by Administrative
Agent and recorded in the Register as provided in Section 10.6(e). Prior to such
recordation, all amounts owed with respect to the applicable Commitment

 

89



--------------------------------------------------------------------------------

or Loan shall be owed to the Lender listed in the Register as the owner thereof,
and any request, authority or consent of any Person who, at the time of making
such request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans. Solely for the purposes of
maintaining the Register and for tax purposes only Administrative Agent shall be
deemed to be acting on behalf of the Credit Parties.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that each such assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in
respect of any Loan and any related Commitments and further provided that if
Silver Point and its Related Funds sell, assign, or transfer a portion of their
Commitment or Loans owing to them or other Obligations to any Person meeting the
criteria of clauses (b), (c) or (d) of the definition of the term of “Eligible
Assignee” such that Silver Point and its Related Funds would hold less than
fifty percent (50%) of the Lenders’ Commitments, Loans, or other Obligations,
such sale, assignment, or transfer shall require the consent of the Company,
which consent shall not be unreasonably withheld or delayed):

(i) to any Person meeting the criteria of clause (a) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Company and
Administrative Agent; and

(ii) to any Person otherwise constituting an Eligible Assignee with the consent
of Administrative Agent; provided, each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than $1,000,000
(or such lesser amount as may be agreed to by Company and Administrative Agent
or as shall constitute the aggregate amount of the Term Loans of the assigning
Lender) with respect to the assignment of Term Loans.

(d) Mechanics. The assigning Lender and the assignee thereof shall execute and
deliver to Administrative Agent an Assignment Agreement, together with such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to
Section 2.17(e).

(e) Notice of Assignment. Upon its receipt and acceptance of a duly executed and
completed Assignment Agreement, any forms, certificates or other evidence
required by this Agreement in connection therewith, Administrative Agent shall
record the information contained in such Assignment Agreement in the Register,
shall give prompt notice thereof to Company and shall maintain a copy of such
Assignment Agreement.

(f) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon executing and delivering an Assignment Agreement, as the
case may be, represents and warrants as of the Closing Date or as of the
applicable Effective Date (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii)

 

90



--------------------------------------------------------------------------------

it has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; and
(iii) it will make or invest in, as the case may be, its Commitments or Loans
for its own account in the ordinary course of its business and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control).

(g) Effect of Assignment. Subject to the terms and conditions of this
Section 10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under
Section 10.9) and be released from its obligations hereunder (and, in the case
of an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and any Commitment of such assigning Lender, if any;
and (iv) if any such assignment occurs after the issuance of any Note hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable Notes to
Administrative Agent for cancellation, and thereupon Company shall issue and
deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Commitments and/or outstanding Loans of the assignee and/or the
assigning Lender.

(h) Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than Holdings, any of its Subsidiaries
or any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation, provided that any sale of participations in fifty percent
(50%) or more of the Lenders’ Commitments, Loans or other Obligations shall
require the consent of the Company, which consent shall not be unreasonably
withheld or delayed. The holder of any such participation (a “Participant”),
other than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would
(i) extend the final scheduled maturity of any Loan or Note in which such
Participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except any amendment to the definition of “Default
Rate” or in connection with a waiver of applicability of any post default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the Participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without

 

91



--------------------------------------------------------------------------------

the consent of any Participant if the Participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
any Credit Party of any of its rights and obligations under this Agreement, or
(iii) release all or substantially all of the Collateral under the Collateral
Documents or the Guarantor from the Guaranty (in each case, except as expressly
provided in the Credit Documents) supporting the Loans hereunder in which such
Participant is participating. Company agrees that each Participant shall be
entitled, through the participating Lender, to the benefits of Sections 2.15(c),
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to clause (c) of this Section; provided, (i) a
Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Company’s prior
written consent, and (ii) a Participant that would be a Non-U.S. Lender if it
were a Lender shall not be entitled to the benefits of Section 2.17 unless
Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of Company, to comply with Section 2.17 as
though it were a Lender. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.16 as though it were
a Lender.

(i) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank; provided, no Lender, as
between Company and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge, and provided further,
in no event shall the applicable Federal Reserve Bank, pledgee or trustee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

10.7 Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (“Granting Lender”) may grant to a special purpose
funding vehicle (a “SPC”), identified as such in writing from time to time by
the Granting Lender to Administrative Agent and Company, the option to provide
to Company all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to Company pursuant to this Agreement; provided that
(x) nothing herein shall constitute a commitment by any SPC to make any Loans
and (y) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in

 

92



--------------------------------------------------------------------------------

this clause, any SPC may (i) with notice to, but without the prior written
consent of, Company or Administrative Agent and without paying any processing
fee therefor, assign all or a portion of its interests in any Loans to the
Granting Lender or to any financial institutions (consented to by Company and
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC. This Section may not
be amended without the written consent of the SPC. Company acknowledges and
agrees, subject to the next sentence, that, to the fullest extent permitted
under applicable law, each SPC, for purposes of Sections 2.14, 2.15, 2.16, 2.17,
10.2, 10.3 and 10.4, shall be considered a Lender. Company shall not be required
to pay any amount under Sections 2.14, 2.15, 2.16, 2.17, 10.2, 10.3 and 10.4
that is greater than the amount which it would have been required to pay had no
grant been made by a Granting Lender to a SPC.

10.8 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.9 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.15(c), 2.16, 2.17, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.14, 9.3(b)
and 9.6 shall survive the payment of the Loans and the termination hereof.

10.10 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

10.11 Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall be
under any obligation to marshal any assets in favor of any Credit Party or any
other Person or against or in payment of any or all of the Obligations. To the
extent that any Credit Party makes a payment or payments to Administrative Agent
or Lenders (or to Administrative Agent, on behalf of Lenders), or Administrative
Agent, Collateral Agent or Lenders enforce any security interests or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party

 

93



--------------------------------------------------------------------------------

under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

10.12 Severability. In case any provision in or obligation hereunder or any Note
or other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.13 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.14 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.15 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.16 CONSENT TO JURISDICTION.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY CREDIT PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS; (ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION
10.1 AND TO ANY PROCESS AGENT SELECTED IN ACCORDANCE WITH SECTION 3.1(u) ABOVE
IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE

 

94



--------------------------------------------------------------------------------

CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (iv) AGREES THAT AGENTS AND
LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

(b) EACH CREDIT PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN SECTION 10.1 OR ON CT CORPORATION SYSTEM, LOCATED AT 111 EIGHTH
AVENUE, NEW YORK, NEW YORK 10011, AND HEREBY APPOINTS CT CORPORATION SYSTEM AS
ITS AGENT TO RECEIVE SUCH SERVICE OF PROCESS. ANY AND ALL SERVICE OF PROCESS AND
ANY OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE
AGAINST ANY CREDIT PARTY IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED
RECEIPT, POSTAGE PREPAID, MAILED AS PROVIDED ABOVE. IN THE EVENT CT CORPORATION
SYSTEM SHALL NOT BE ABLE TO ACCEPT SERVICE OF PROCESS AS AFORESAID AND IF ANY
CREDIT PARTY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK CITY, SUCH CREDIT PARTY
SHALL PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS AN AGENT FOR
SERVICE OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS SECTION 10.16
ABOVE, AND ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AS EACH CREDIT PARTY’S
AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON EACH CREDIT PARTY’S BEHALF SERVICE
OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION, SUIT OR
PROCEEDING.

10.17 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS

 

95



--------------------------------------------------------------------------------

FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.18 Confidentiality. Each Lender shall hold all non-public information
regarding Company and its Subsidiaries and their businesses clearly identified
as such by Company and obtained by such Lender pursuant to the requirements
hereof in accordance with such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by
Company that, in any event, a Lender may make (i) disclosures of such
information to Affiliates of such Lender and to their directors, officers,
employees, agents and advisors (and to other persons authorized by a Lender or
Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.18),
(ii) disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of any Loans
or any participations therein, provided that, prior to any disclosure, each
Lender shall use commercially reasonable efforts to cause such potential
assignee, transferee or participant to agree in writing to preserve the
confidentiality of any confidential information relating to the Credit Parties
received by it in accordance with the terms hereof; (iii) disclosure to any
rating agency when required by it, provided that, prior to any disclosure, such
rating agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Credit Parties received by it from any
of the Agents or any Lender, (iv) disclosures to any Lender’s financing sources,
provided that prior to any disclosure, such financing source is informed of the
confidential nature of the information, (v) disclosure of information which
(A) becomes publicly available other than as a result of a breach of this
Section 10.18 or (B) becomes available to Administrative Agent or any Lender on
a non-confidential basis from a source other than Company, and (vi) disclosures
required or requested by any governmental agency or representative thereof or by
the NAIC or pursuant to legal or judicial process; provided, unless specifically
prohibited by applicable law or court order, each Lender shall make reasonable
efforts to notify Company of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. Notwithstanding the
foregoing, on or after the Closing Date, Administrative Agent may, at its own
expense, issue news releases and publish “tombstone” advertisements and other
announcements relating to this transaction in newspapers, trade journals and
other appropriate media.

10.19 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under

 

96



--------------------------------------------------------------------------------

applicable law shall not exceed the Highest Lawful Rate. If the rate of interest
(determined without regard to the preceding sentence) under this Agreement at
any time exceeds the Highest Lawful Rate, the outstanding amount of the Loans
made hereunder shall bear interest at the Highest Lawful Rate until the total
amount of interest due hereunder equals the amount of interest which would have
been due hereunder if the stated rates of interest set forth in this Agreement
had at all times been in effect. In addition, if when the Loans made hereunder
are repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
Company shall pay to Administrative Agent an amount equal to the difference
between the amount of interest paid and the amount of interest which would have
been paid if the Highest Lawful Rate had at all times been in effect.
Notwithstanding the foregoing, it is the intention of Lenders and Company to
conform strictly to any applicable usury laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to Company.
In determining whether the interest contracted for, charged, or received by
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder.

10.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

10.21 Effectiveness. This Agreement shall become effective upon the execution of
a counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.

10.22 Patriot Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Company that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies Company, which information includes the name and address of Company
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Company in accordance with the Patriot Act.

10.23 Disclosure. Each Credit Party and each Lender hereby acknowledges and
agrees that Administrative Agent and/or its Affiliates from time to time may
hold investments in, and make other loans to, or have other relationships with
any of the Credit Parties and their respective Affiliates. In addition, each
Credit Party and each Lender hereby acknowledges that affiliates of
Administrative Agent have also made a loan to Company and received a warrant
from Holdings.

10.24 Appointment for Perfection. Each Lender hereby appoints each other Lender
as its agent for the purpose of perfecting Liens, for the benefit of
Administrative Agent and the

 

97



--------------------------------------------------------------------------------

Lenders, in assets which, in accordance with Article 9 of the UCC or any other
applicable law can be perfected only by possession. Should any Lender (other
than Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify Administrative Agent thereof, and, promptly upon Administrative
Agent’s request therefore shall deliver such Collateral to Administrative Agent
or otherwise deal with such Collateral in accordance with Administrative Agent’s
instructions.

10.25 Advertising and Publicity. No Credit Party shall issue or disseminate to
the public (by advertisement, including without limitation any “tombstone”
advertisement, press release or otherwise), submit for publication or otherwise
cause or seek to publish any information describing the credit or other
financial accommodations made available by Lenders pursuant to this Agreement
and the other Credit Documents without the prior written consent of
Administrative Agent. Nothing in the foregoing shall be construed to prohibit
any Credit Party from making any submission or filing which it is required to
make by applicable law or pursuant to judicial process; provided, that, (i) such
filing or submission shall contain only such information as is necessary to
comply with applicable law or judicial process and (ii) unless specifically
prohibited by applicable law or court order, Company shall promptly notify
Administrative Agent of the requirement to make such submission or filing and
provide Administrative Agent with a copy thereof.

SECTION 11. TAX MATTERS

11.1 Company. The Company will be as of the Closing Date treated for federal
income tax purposes as either a partnership under Treasury Regulations
Section 301.7701-3(b)(1)(i) or an entity whose existence, separate and apart
from its sole owner, is disregarded under Treasury Regulations
Section 301.7701(2)(c)(i). Upon the completion of the Transactions set forth in
the Related Agreements, substantially all the assets of the Company will consist
of 79% of the interests in GBGH, any accounts permitted or required by this
Agreement or the Related Agreements and, upon completion of the contribution
contemplated by the Company’s limited liability agreement on the Closing Date,
100% of the interests in Viking International Petroleum Limited, a United
Kingdom private limited company (“VIP”).

11.2 GBGH. GBGH will be as of the Closing Date treated for federal income tax
purposes as a partnership under Treasury Regulations
Section 301.7701-3(b)(1)(i). Upon the completion of the Transactions set forth
in the Related Agreements, substantially all the assets of GBGH will consist of
100% of the interests in UK Energy Systems Limited, a United Kingdom private
limited company (“Limited”), all intercompany loan receivables from Limited and
all hedge agreements and accounts permitted or required by this Agreement or the
Related Agreements.

11.3 Limited. Limited has elected to be treated for federal income tax purposes
as an entity whose existence, separate and apart from the Company, is
disregarded under Treasury Regulations Section 301.7701-2(c)(2)(i). Upon the
completion of the Transactions set forth in the Related Agreements,
substantially all the assets of Limited will consist of (a) 100% of the
interests in RGS Energy Limited, a United Kingdom private limited company
(“RGS”), (b) 100% of the interests in Madison Energy Management Limited, a
United Kingdom private

 

98



--------------------------------------------------------------------------------

limited company (“Madison”), (c) 100% of the interests in Viking Petroleum UK
Limited, a United Kingdom private limited company (“Viking Petro”), (d) all
intercompany loan receivables from RGS and Viking Petro, (e) all hedge
agreements permitted or required by the Related Agreements and (f) all accounts
permitted or required by this Agreement or the Related Agreements.

11.4 RGS. RGS has elected to be treated for federal income tax purposes as an
entity whose existence, separate and apart from the Company, is disregarded
under Treasury Regulations Section 301.7701-2(c)(2)(i). Upon the completion of
the Transactions set forth in the Related Agreements, RGS does not own any
interest in any person that is treated for federal income tax purposes as
equity. RGS does not conduct any material operations or own any fixed assets
within the United States.

11.5 Madison. Madison has elected to be treated for federal income tax purposes
as an entity whose existence, separate and apart from the Company, is
disregarded under Treasury Regulations Section 301.7701-2(c)(2)(i). Upon the
completion of the Transactions set forth in the Related Agreements, Madison does
not own any interest in any person that is treated for federal income tax
purposes as equity and does not provide management services to any person other
than Limited, RGS, Viking Petro, Viking UK Gas, or Viking BV.

11.6 Viking Petro. Within thirty (30) days of this Agreement, Viking Petro will
make an election (retroactive to the date of this Agreement) to be treated for
federal income tax purposes as an entity whose existence, separate and apart
from the Company, is disregarded under Treasury Regulations
Section 301.7701-2(c)(2)(i). To the Company’s knowledge, substantially all the
assets of Viking Petro, upon the completion of the Transactions set forth in the
Related Agreements, will consist of 100% of the interests in Viking UK Gas
Limited, a United Kingdom private limited company (“Viking UK Gas”) and 100% of
the interests in Viking Petroleum B.V., a Netherlands Besloten Vennottschap
(“Viking BV”).

11.7 Viking UK Gas. Within thirty (30) days of this Agreement, Viking UK Gas
will make an election (retroactive to the date of this Agreement) to be treated
for federal income tax purposes as an entity whose existence, separate and apart
from GBGH, is disregarded under Treasury Regulations
Section 301.7701-2(c)(2)(i). To the Company’s knowledge, Viking UK Gas does not,
upon the completion of the Transactions set forth in the Related Agreements, own
any interest in any person that is treated for federal income tax purposes as
equity or conduct any material operations or own any fixed assets within the
United States.

11.8 Viking BV. Within thirty (30) days of this Agreement, Viking BV will make
an election (retroactive to the date of this Agreement) to be treated for
federal income tax purposes as an entity whose existence, separate and apart
from GBGH, is disregarded under Treasury Regulations
Section 301.7701-2(c)(2)(i). To the Company’s knowledge, Viking BV does not,
upon the completion of the Transactions set forth in the Related Agreements, own
any interest in any person that is treated for federal income tax purposes as
equity or conduct any material operations or own any fixed assets within the
United States.

11.9 VIP. To the Company’s knowledge, VIP has elected to be treated for federal
income tax purposes as an entity whose existence, separate and apart from the
Company, is

 

99



--------------------------------------------------------------------------------

disregarded under Treasury Regulations Section 301.7701-2(c)(2)(i). To the
Company’s knowledge, VIP does not, upon the completion of the Transactions set
forth in the Related Agreements, own any interest in any person that is treated
for federal income tax purposes as equity or conduct any material operations or
own any fixed assets within the United States.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

US ENERGY OVERSEAS INVESTMENTS LLC By:  

 

Name:   Title:   U.S. ENERGY SYSTEMS, INC. By:  

 

Name:   Title:   SILVER POINT FINANCE, LLC, as Administrative Agent, Syndication
Agent, Lead Arranger and Collateral Agent By:  

 

Name:   Title:   SPCP GROUP, L.L.C., as a Lender By:  

 

Name:   Title:   SPCP GROUP III LLC, as a Lender By:  

 

Name:   Title:   KENMONT SPECIAL OPPORTUNITIES MASTER FUND, L.P. as a Lender By:
  Kenmont Investments Management, L.P. By:  

 

Name:   Title:  

 

100